 445305 NLRB No. 41I.T.T. RAYONIER, INC.1The Respondent excepts to the judge's admission of testimony byUnion Representative Don Wilkes that on October 11, 1989, the Re-
spondent's general manager, Roy Nott, admitted that the Respond-
ent's collective-bargaining strategy had been to force the Union to
strike and hire replacements at a lower wage scale. The Respondent
contends that Nott made the alleged statement during settlement dis-
cussions. Thus, according to the Respondent, the testimony was in-
admissible under the Federal Rules of Evidence, Rule 408, and the
Board's policy of excluding from evidence conduct or statements
made in compromise negotiations. We need not decide whether the
testimony was properly admitted and do not rely on it. The Board
does not require direct evidence of an employer's unlawful motive
to find it has bargained in bad faith. NLRB v. A-1 King Size Sand-wiches, 732 F.2d 872 (11th Cir. 1984), cert. denied 469 U.S. 1035(1984). Here the other evidence on which the judge relied amply
warrants finding the violation.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3The General Counsel excepts to the judge's failure to include inhis recommended Order provisions requiring the Respondent to
make employees whole for their monetary losses resulting from the
Respondent's unlawful conduct and to preserve and make available
to agents of the Board all records necessary for compliance with this
Decision and Order. We agree and have modified the recommended
Order accordingly. Backpay for any losses of earnings and other
benefits shall be calculated in the manner set forth in Ogle Protec-tion Service, 183 NLRB 682 (1970). Interest on backpay shall becomputed in the manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).4In its exceptions the Respondent also contends that the Union``preempted'' bargaining on November 16 and 17, 1988, by stating
it would not bargain until the Board decided these unfair labor prac-
tice charges. If by this the Respondent means that the Union refused
to negotiate further, there is no support in the record for such a con-
tention. The Respondent mailed its final proposal to the Union on
November 23, and the Union presented a counterproposal on Decem-
ber 1. The parties met and held substantive collective-bargaining dis-
cussions on November 29 and December 1. Further, the Respondent
contradicts its assertion that the December 1 meeting was merely a
postimpasse discussion elsewhere in its brief by characterizing that
meeting as the parties' final negotiating session.I.T.T. Rayonier, Inc. and United PaperworkersInternational Union and its Local Nos. 395 and
766. Case 12±CA±13182October 16, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn July 23, 1990, Administrative Law Judge J.Pargen Robertson issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel filed cross-exceptions and a sup-
porting brief. The General Counsel and the Charging
Party each filed briefs in response to the Respondent's
exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions, and
briefs and has decided to affirm the judge's rulings,1findings,2and conclusions3and to adopt the rec-ommended Order as modified.The judge found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by failing to furnish in
a timely manner information requested by the Union,
by bargaining in bad faith, and by implementing itsfinal collective-bargaining proposal without reachingimpasse. The Respondent excepts to the judge's find-
ings and recommendations. Specifically, the Respond-
ent contends that it adequately responded to the
Union's information requests, that it merely engaged in
lawful hard bargaining, and that it was privileged to
declare impasse when it could not reach agreement
with the Union on specific mandatory subjects of bar-
gaining4For the reasons which follow, we agree withthe judge.This case arose in the context of negotiations for asuccessor collective-bargaining agreement. The parties
had a 50-year bargaining relationship when, in May
1988, the Respondent opened the negotiations with a
proposal to jettison the traditional bargaining agree-
ment and replace it with a team-based ``quality man-
agement system'' and an incentive pay plan. The par-
ties met and bargained 24 more times over the ensuing
6 months but failed to reach agreement. On December
2, 1988, the Respondent implemented its final pro-
posal.1. The judge found, and we agree essentially for thereasons given by the judge, that the Respondent vio-
lated Section 8(a)(5) and (1) of the Act when it failed
to supply the Union with the Fernandina Quality Man-
agement (FQM) manual and the separate team manuals
contemplated by its collective-bargaining proposals
and, further, failed to timely provide health insurance
census data. These items are presumptively relevant,
and the Respondent must provide them.The Union also requested from the Respondent de-tailed incentive pay plans for each proposed team, fi-
nancial data showing the existing wage rates and bene-
fits, and a ``cost savings breakdown on the concession
demands.'' With respect to the latter two items, it is
plain that the Union's requests were aimed at putting
a dollar value on the Respondent's wage and incentive
pay proposalsÐin other words, at determining what
wages its members might actually expect to earn under
the proposed incentive pay plan. The Respondent never
provided sufficient information to enable the Union to
do so.There is evidence that the Respondent provided theUnion with some current payroll information which it
characterized as ``raw data.'' The Respondent contends
that this information was sufficient to enable the Union 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See infra for a discussion of other aspects of this refusal to bar-gain in good faith.6We note that there is nothing improper in an employer's com-mencing negotiations with a broad outline of proposals that are non-
specific and attempting to obtain through negotiations the Union's
cooperation in developing contract language to resolve a specific
concern. However, if the Union is unwilling to participate in that
form of negotiation, and the company nonetheless wishes to achieve
its aims, the company must, to fulfill its bargaining obligations, put
``meat on the bone.'' It must submit proposals that are specific so
that the Union can analyze the impact of the company's proposals
and take a position on them. Here, the Company failed to take the
extra stepÐit failed to put ``meat on the bone.''to calculate potential wage reductions contemplated byits proposals. Thus, the Respondent contends it fully
satisfied its obligation. We reject the Respondent's
contention. The Respondent did not simply propose to
change the base pay rates. It also proposed an incen-
tive pay system under which base earnings could peri-
odically increase or decrease based on group produc-
tivity and performance. Further, the Respondent did
not propose to the Union a fully formulated incentive
pay plan or formula for each of its proposed operating
teams, as contemplated by its bargaining proposals. It
is clear that the Union could not extrapolate from the
current payroll information the impact on employee
earnings of the proposed incentive pay system.With respect to the Union's request for detailed in-centive pay plans, the judge found that Respondent
violated the Act by refusing to furnish information re-
garding the particulars of the incentive pay plan. As
indicated above, Respondent never proposed a fully
formulated plan. In these circumstances, there was no
particularized information to furnish. However, we af-
firm the judge's conclusion, albeit on different
grounds. Respondent's persistent refusal to make a
concrete proposal concerning incentive pay was an as-
pect of its refusal to bargain in good faith.5In sum,except as indicated above, we affirm the judge's find-
ing that the Respondent violated Section 8(a)(5) and
(1) of the Act by refusing to furnish information or
failing to do so within a reasonable period of time. We
shall order Respondent to furnish the Union with re-
quested information that is necessary to the perform-
ance of its function as the exclusive representative of
employees in the bargaining unit. To the extent that
the information already supplied by the Respondent is
relevant and responsive to the Union's request, we do
not require the Respondent to duplicate information al-
ready provided.2. We also agree with the judge, essentially for thereasons given by the judge, that the Respondent did
not bargain in good faith and implemented its final
offer without reaching impasse.The judge found, and we agree, that the Respond-ent's bad faith was manifest throughout the negotia-tions. In addition to its unlawful failure to supply re-
quested relevant information, the Respondent proposed
to eliminate the International Union as a party to the
bargaining agreement, even though the International
was a corepresentative of the employees. The Re-
spondent's insistence on dealing directly with unit em-
ployees under an ill-defined ``team concept'' impeded
negotiations. The Respondent also advanced pay and
other proposals which it either had not fully formulated
or which its agents did not understand. It refused to
consider proposals advanced by the Union and refusedto bargain about mandatory subjects. The Respondent'sagents failed to answer relevant questions going to the
nature of many of its bargaining proposals, including
the FQM and team manuals and the incentive pay
plan.6Finally, it insisted on a broad management-rights clause, a no-strike clause, and a zipper clause at
the same time it refused to agree on an effective griev-
ance arbitration procedure.We also agree with the judge's conclusion that theparties had not reached impasse when the Respondent
implemented its final proposal on December 2, 1988.
It is clear that agents of both parties were still express-
ing their willingness to bargain further toward agree-
ment as late as December 1. Further, even if there was
an impasse, that impasse was not a legally cognizable
one in light of the Respondent's antecedent 8(a)(5)
conduct discussed above and in the judge's decision.In sum, the Respondent's conduct left the Union ina position where it could neither bargain effectively on
any subject nor agree to a firm contract prior to the
Respondent's implementing its final proposal, even if
it capitulated to the Respondent's every demand.
Moreover, the Respondent's changing positions at the
end of negotiations, e.g., adopting a new base period
for incentive pay calculations, left the negotiations on
economic issues in an even more amorphous position
by basing pay on future performance rather than docu-
mented past performance.We do not find that it is a per se unfair labor prac-tice for an employer to propose a joint union-employer
program to develop pay, incentive, and operating
plans. In cases such as this one, however, where the
proposal is used to impede rather than to facilitate ne-
gotiations and is coupled with other proposals that cut
to the core of fundamental Section 7 rights and Section
9 responsibilities, we must find the antithesis of good-
faith bargaining. Thus, we find that the Respondent
violated the Act by failing to bargain in good faith and
by implementing its final offer without reaching im-
passe.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, I.T.T.
Rayonier, Inc., Fernandina Beach, Florida, its officers, 447I.T.T. RAYONIER, INC.agents, successors, and assigns, shall take the actionset forth in the Order as modified.1. Substitute the following for paragraph 2(b).
``(b) On request of the United Paperworkers Inter-national Union and its Local Nos. 395 and 766, rescind
the unlawful unilateral changes and reinstate retro-
actively to December 2, 1988, the rates of pay, wages,
hours, and other terms and conditions of employment
in effect immediately prior to the Respondent's unlaw-
ful conduct, and make whole with interest all unit em-
ployees who suffered losses in wages and fringe bene-fits, as set forth in this decision.''2. Insert the following as paragraph 2(d) and reletterthe subsequent paragraphs.``(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain collectively with theUnited Paperworkers International Union and its Local
Nos. 395 and 766, as the exclusive bargaining rep-
resentative of the employees in the appropriate unit by
unilaterally changing the wages, hours, and other terms
and conditions of employment by:failing timely to furnish the Union with informa-tion which is relevant and necessary for it to per-
form its function as the collective-bargaining rep-
resentative of the employees in the appropriate
unit;unilaterally implementing our final contract offerwithout first bargaining in good faith until we
reach agreement on a new contract or reach im-
passe.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
rights guaranteed them by Section 7 of the Act.WEWILL
recognize and bargain with the Union asthe duly designated representative of its employees in
the appropriate unit by:not unilaterally implementing our final contractproposal without first bargaining in good faith
until we reach agreement on a new collective-bar-
gaining agreement or reach impasse.Rescinding, on request by the Union, the unilat-eral changes in the wages, hours and other terms
and conditions and reinstating retroactively the
rates of pay, wages, hours, and other terms and
conditions of employment in effect immediately
prior to our unlawful conduct.Furnishing the Union with requested informationwhich is necessary for it to perform its function
as the collective-bargaining representative of the
employees in the appropriate unit.WEWILL
make whole with interest employees whosuffered losses in wages and fringe benefits as a result
of our conduct.I.T.T. RAYONIER, INC.Johnny L. Mahan, Esq. and Margaret Diaz, Esq., for theGeneral Counsel.Ira Bernstein, Esq. and Mark Salm, Esq., of Atlanta, Geor-gia, for the Respondent.Lynn Ivanick, Esq. and Michael Hamilton, Esq., of Nashville,Tennessee, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJ. PARGENROBERTSON, Administrative Law Judge. Thiscase was heard in Jacksonville, Florida, on November 13 and
14, 1989, and in Atlanta, Georgia, on June 19, 1990.Briefs were filed by the General Counsel, the ChargingParty, and Respondent. Subsequently, after the hearing re-
opened on June 19, the parties filed memoranda.Respondent admitted that at material times it was an em-ployer engaged in the business of producing chemical cel-
lulose, and that it was engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the National Labor
Relations Act (the Act). Respondent admitted that the Charg-
ing Party (UPIU/Union) is a labor organization within the
meaning of Section 2(5) of the Act.Respondent admitted that the UPIU is, and has been sinceabout 1940, the designated exclusive collective-bargaining
representative for the employees in the following appropriate
unit:Included: All production and maintenance employees atthe Employer's Fernandina Beach, Florida facility.Excluded: Employees represented by other labor organi-zations, all other employees, guards and supervisors as
defined in the Act.Respondent and the UPIU have been parties to successivecollective-bargaining agreements, the most recent of which
was effective by its terms from July 1, 1983, through July
1, 1988. 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
UPIU has traditionally represented Respondent's produc-tion and maintenance employees. IBEW has traditionally rep-
resented Respondent's electricians. Both those Unions were
involved in the collective bargaining relevant to these pro-
ceedings.It is alleged that Respondent unlawfully refused to furnishthe UPIU requested information in a timely fashion; that Re-
spondent implemented its final offer without having reached
a good-faith impasse; and that Respondent unlawfully en-
gaged in bad-faith bargaining as shown by the totally of the
circumstances surrounding the bargaining.The parties met to bargain collectively on May 24, June21, 22, and 30, July 6, 15, and 28, August 19 and 29, Sep-
tember 15, 16, and 22, October 3, 5, 6, 7, 24, 25, and 31,
November 2, 4, 11, 15, 16, 17, and 29, and December 1,
1988.A. May 24, 1988Director of Labor Relations Robert L. Alman was the mostfrequent spokesman for Respondent during the 1988 negotia-
tions. The principal spokesman for UPIU was Eddie Barnes.
There were several other representatives present for all par-
ties including four representing IBEW.Roy Nott, general manager, explained among other things,that the pulp mill involved in these proceedings, was in poor
condition from a financial and a quality standpoint and that
Respondent was in danger of losing its best customer.Robert Alman asked for a show of hands as to how manynegotiators for the Unions have been involved in negotiations
before. Then Alman commented,If there is one guarantee I can make to you, it willbe that in a very short while, possibly before this day
is out, you will come to the conclusion that this will
be a different type of bargaining than you are used to.Later Alman continued,... customarily, you are used to the company sitting
and saying, for example, delete one holiday, and the
union saying add one holiday ... going that way in

these negotiations would be the court of last resort. Lis-
ten carefully to that statement, because I will tell you
that if we're forced into that style, our perception on
this side will be that we have failed.I say that because we believe that with a team man-agement driven organizationÐand make no mistake
about it, gentlemen, the key words are team manage-
mentÐthat we can sit and come up with a contract thatwe all not only can live with but are relatively happy
with it.Respondent distributed to the Unions a document entitled:FERNANDINA QUALITY MANAGEMENTITT RAYONIER INC., FERNANDINA DIVISIONANDUPIU LOCALS 395 & 766ANDIBEW LOCAL 1924That document (FQM), included a recognition clause indi-cating the signatory union was the sole bargaining agent ofthe 10 employees, a preface, sections entitled critical successfactors, quality management philosophy, Fernandina Division
mission statement, principles regarding quality, people, integ-
rity, and profitability, general topics including legal responsi-
bility, recognition (see above), payroll deduction (i.e., union
dues and fees), and bulletin boards, and definitions including
base compensation, contractor equivalence, customers, day,
employee, FQM manual, helper, incentives, maintenance
leader, mechanic, operating board, operating board chairman,
operating teams, operator, performance management, proba-
tionary employee, quality management, recall list, service
teams, shift leader, statistical process control, suppliers, team,
team facilitator, team manager, team manual, team members,
team rules, technician, and week.Under the definitions section of the FQM, noted above, theterm FQM MANUAL is defined:The Fernandina Quality Management Manual is a``living'' document which explains the Division's man-
agement plan. All mill-wide issues are addressed in the
manual. This manual can be modified by the Operating
Board with the Chairman's approval. Nothing in this
manual can supercede or be in contravention of this
collective bargaining agreement.Alman mentioned on more than one occasion, that theFQM was not a contract proposal.Alman proposed a procedure of having teams includingemployees, consider rules to live by over the next few years,
then bring those proposals back to the bargaining table:We'll take a team, and I would like to see two or threeor whatever number hourly employees that would be
involved in that department or team, have someone here
from the negotiating committee who is from that area
involved in the team, have the designated team leader
sit there, and then everyone together try and draw up
some of the rules and regulations they would like to
live by for the next several years, and this is with the
understanding that clearly all of it what we develop has
to be brought back here to the table for everyone's ap-
proval.Now, initially, it would be the intent for Roy [Nott,the General Manager] and I, as I would assume Eddie
[Barnes, UPIU] and Levy [Crosby, UPIU], to also sit
in the room and watch what is going on and where
needed, be helpful.George Dorsey, IBEW local union president, objected tothe above ``team'' proposal stating that in his view, it would
circumvent normal negotiations by requiring the teams to re-
place the Unions in the bargaining process. Dorsey went on
to say that he felt that procedure would violate the National
Labor Relations Act.Robert Alman replied to Dorsey,You're partially correct in what you've said, at leastabout the law, but first of all, you used the work [sic]
``circumvent.'' That's a strong word. Some of you are
aware of it, but let me just give you some of my back-
ground, because maybe if you understand me a little bit
better, you'll understand where I'm coming from. 449I.T.T. RAYONIER, INC.At the end of the meeting the Unions said they would liketime to consider the comments by Respondent and that they
would respond at the next session.B. June 21, 1988UPIU representative Eddie Barnes made some commentsat the beginning of the June 21 session including the fol-
lowing regarding the FQM Respondent had distributed to the
Unions at the last session:... we are not telling you that we are just hands down
on your ``pass out'' but at the face value of it, we
don'tÐwe are not interested in the concept as we see
it at this time, but we are, you know, prepared to talk
and we are here to negotiate.Regarding a claim from the Unions that the FQM wasvague, Alman responded,And the specificity that you are looking for rightnow, I can't give you because I don't know truthfully
what the thoughts are of what the best way to operate
the bleached team is or the unbleached team or the fin-
ishing area or the maintenance team. I don't know.Alman commented,I have a suggestion. I recognize your need to ask mequestions and I also recognize the fact that my answers
to you are not going to be satisfactory, not because of
any willingness on my part to deliberately make it so,
but more again because I don't know the answers.Alman suggested that the Union hold off further questionsuntil after the first ``team'' meetings were held. He sug-
gested holding a team meeting for the bleached area on the
following day.Barnes objected saying that the negotiating committee hadbeen elected to represent the employees.The Unions asked if Respondent intended to hold teammeetings regardless of the unions' objections. Alman re-
sponded,No. I don't like to put things in black and white onthe second day I'm meeting with you. I may put them
like that on the fiftieth day or fortieth day in black and
white after we have reached a point where the con-
versation is futile ....Later the unions asked if the FQM was Respondent's con-tract proposal. Alman responded,No. Really, I haven't looked in Webster's Dictionaryfor what the term ``proposal''Ðwhat the term proposal
specifically means; it was the framework upon which I
intended to build these negotiations.Barnes presented Respondent with the first written pro-posal from the UPIU,We have a proposal here that we have yet to presentto you. It is going to serve as our proposal. We are not
closing the door about talking about your proposal [the
FQM]. We think it would be appropriate, at this timemaybe, if we could present this proposal and let you,if you would like to review it. It is pretty self-explana-
tory. It is more traditional, as I said before, than what
you have presented to us.The Union then went over its proposal which was in a tra-ditional format.After breaking to examine the union contract proposal,Alman replied,Looking over what you have given us and leavingaside the economics, because like anything else, that
will be the last thing, of course, that we end up dis-cussing, I believe that almost all of the noneconomic
issues that you have raised can be addressed when we
sit down and get into this team concept business, the
FQM plan.Respondent's requested holding team meetings the fol-lowing day. The Unions objected. Instead the Union pro-
posed,maybe if we had some time in the morning so that thecommittee could do a little bit of research and stuff,
maybe we would be prepared to say when we will be
ready to have a team type meeting.....
... we do and have already agreed that we will have
the team type meeting, ...
C. June 22, 1988At the beginning of the session Barnes spoke for theUnions,We feel like we can agree to the [team] meetings butwe are certainly going to do the bargaining at this table,
this committee here. I think we have made that clear.
We are certainly going to afford every employee in that
plant an opportunity to attend these meetings if he or
she wishes.The parties continued the session by discussing, for mostof the session, the arrangements for the team meetings.D. July 15, 1988Eddie Barnes complained to Respondent that the Unionhad been misled regarding the team meetings and that 90
percent of the meetings held the preceding 2 days, were
taken up by General Manager Roy Nott,Due to Mr. Nott's presentation in these meetings thelast two days it's going to be extremely difficult for us
to trust Mr. Nott or agree to have team meetings as he
has set forth in these meetings. He's made so many
threats if we don't have these meetings we're not going
to get a very good proposal.....
He has circumvented this bargaining committee here.He has made threats and tried to intimidate the people
to use as leverage in this bargaining session, and that's
not right. 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Unions indicated that they were interested in learningof Respondent's intentions regarding negotiations. Alman re-
sponded,And you'd like to understand what they [Respond-ent's intentions] are.....
Which means get to the point.
MR. BARNES: Sure.E. July 28, 1988Don Wilkes replaced Eddie Barnes as chief spokesman forthe UPIU. Wilkes pointed out that the Union would be un-
available for negotiations for the next 2 weeks due to the
Union's international convention. Wilkes complained that the
team meetings came close to circumventing the entire collec-
tive-bargaining process. Wilkes commented regarding the
time he would be at the international convention:... while we're gone we don't want any meetings
going on with our members. If you need somebody up
in the office to talk to them about something, then ob-
viously you are management, you have that right. But
group meetings, those things that can be deemed or
taken to be negotiations, certainly we do not agree to
that. And we would take a dim view of it.F. August 19, 1988UPIU Representative Don Wilkes stated near the begin-ning of the August 19 session,What we have not seen, number one, and there isseveral things. We have not seen any attention to the
Union's [contract] proposal by management, so that we
could have some sort of a feel for what you're talking
about with regard to our proposal.We have not yet been able to determine exactly whatportions of the present labor agreement or contract you
wish to change to achieve more flexibility than what
you presently have. We need to know that.We have talked about the possibility of a team meet-ing. And we're not inclined to do that, but we told you
that it looked like that we're going to have to have
some discussion like that in an effort, or in order to ad-
dress your proposal intelligently and more responsibly.But I've got to tell you, Robert, we're not all sittinghere chomping at the bits to have these team meetings.
We do not intent [sic] to circumvent the Collective Bar-
gaining process, no matter whether we have a meeting
or whether we don't.....
One other thing I did not say. You guys got somesort of a manual, operating manual, blue book, what-
ever it is. It's referenced in this document that you gave
us.....
The manual, the blue book, whatever it is. Okay. Wewant copies of it. We cannot, you know, we cannot
begin to know what in the world you're talking about
if we don't have all the documentation that's available
to us to scrutinize.....And you know, we've got group concept, team con-cept, in this mill already. The structure, you know, we
do not understand the Company's desire to just totally
tear down the present structure, the basic structure of
the work force, the departments, or the lines of progres-
sion.....
But just not tear down the basic structure of the con-tract, throw it all out and say we want to start over with
as vague of terms as we possibly can. And that's what
we see now. So we're prepared to move ahead and bar-
gain in good faith. But we've looked at your agenda,
we've made some response to it, and we'd like you to
do the same things with ours.Robert Alman replied to Wilkes,We said at the outset that for this bargaining to besuccessful there was a vast amount of money that we
had to have in savings, and we felt truthfully that we
could get that more through the efficiencies of the oper-
ation, such as working with a participative management
style, team concept, etc.The other way of getting savings is truly not a win,win situation for both parties. The other way starts
going towards, for lack of a better term, the conven-
tional bargaining posture that we've all been used to
over the years, and that will not really be of benefit to
both of us here.....If that's what you're saying to me, that we're not hav-ing team meetings next week .... 
Because we havewasted seven, eight meetings over here.After nine meetings we have not really done any-thing that could be considered substantial.....
Our intent is to have team meetings to discuss all as-pects of the work that the people will be doing exclu-
sive, of course, of wages, etc.Johnny Snead, UPIU Local 766 president, replied that thenegotiating team was a team and,And we asked you the same questions you want thesepeople [teams] to ask, and you couldn't answer our
damn questions. How are they going .... 
How areyou going to answer their questions when they ask you
the same thing?Don Wilkes told Alman that the Union would not be ma-neuvered into a position of having union members making
proposals to the union negotiating committee. Wilkes asked
Alman for,... a general idea of what you would need to do to
change the present terms of the labor agreement to ac-
complish what you set out to accomplish.Alman replied,Concepts. We do not have anything specific. Wehave concepts. 451I.T.T. RAYONIER, INC.Wilkes,And you're complaining about having four or fivesessions and not have made any progress.....You have come to this table with an ill defined con-cept?Alman's comments included the following,I cannot give you definitive answers to questions, be-cause by doing that I would be telling you that I can
read a crystal ball.I don't know what questions will evolve at a meetingtomorrow or the next day. All I know is, that when I
sit and talk with people, I, management, talk with our
employees about problems we have, and how do they
view it and what do they think of the solutions to the
problems, then that is the way it can evolve into what
we believe will be an efficiently run organization, and
get us the savings that we have to get without going
the hard way.If you want the hard way we can go the hard way.That choice is yours.....
I'm not threatening. But I'm saying to you this. Themill is not going to run under the present conditions.
We're going to make some changes. We're going to ei-
ther make the changes with your cooperation or we're
going to make changes that you may not like.Wilkes told Alman that the Union was not opposed toworker involvement and, in fact, had worked for more work-
er involvement for years but that the Union was obligated on
behalf on its members to bargain with the Employer and ex-
plained that the Union was unwilling to allow the Employer
to have the team meetings in a loose, casual conversational
type manner from which Respondent would develop its pro-
posals and come back to the bargaining table and inform the
Union that the proposal was what the employees wanted.Near the end of the meeting the Union asked Alman fora clearly defined collective-bargaining proposal. Alman
agreed to submit,a clearly defined Company proposal put forth by Com-pany people with no inputÐ....It will have in there what I want in my contract thatwe will then sit and negotiate about.Later Wilkes said to Alman,We are prepared to go forward with basically thissame Labor Agreement for the next three years, and I'd
like you to tell them that. We're not looking for a fight,
but we're damn sure willing to fight over some of this
stuff, you'd better be aware of that.G. August 29, 1988Respondent presented the Unions with its first contractproposal. The proposal included a wage incentive plan,
which, as explained to the Unions by General Manager RoyNott, could involve negative, as well as positive, incentive.Wilkes asked Nott how much negative roll was possible
under the incentive plan.Nott replied, ``That's something we're still working on.''
Don Wilkes asked Respondent for a copy of its FernandinaQuality Management Manual as he read through Respond-
ent's contract proposal and the following exchange occurred:MR. WILKES: Let me read what you've said here.``Fernandina Quality Management Manual is a living
document which explains the division's management
plan.''MR. ALMAN: Right.MR. WILKES: Now, again you're telling us you don'thave the management plan.MR. ALMAN: No.MR. WILKES: Let me read on. ``All mill-wide issuesare addressed in the manual. This manual can be modi-
fied with the division general manager's approval.''MR. ALMAN: The manual will evolve in its finalform at the conclusion of the negotiations. Specifically,
when you sit here and you say all mill-wide issues are
addressed in the manual, I don't really know until I'm
done with these negotiations what will be mill-wide
issues. I mean we haveÐif I tell you one, I would say
to you there may be 15 drafts of manuals.....I do not have a finished manual to hand across the tableto you.....I will show you a manual and give you a manual beforethe negotiations are over, but right now I am not con-
templating that manual being a negotiable item.Alman also made the following comment regardingUPIU's request for the FQM referenced in Respondent's
contract proposal:... let me say to you that the gestation period for this
document is longer than expected, and when we are
done with the contract we will also have an FQM Man-
ual, and that's what we are referring to. I do not have
a complete manual now to give you, I really do not.Alman continued through Respondent's contract proposalby mentioning differences proposed from the past agreement.
As discussed by the parties in this session, those proposed
changes included giving Respondent exclusive authority to
change shift starting times; management rights changes;
lengthy changes in disciplinary procedure; overtime changes
to allowing overtime only after 40 hours per week; and se-
niority to be recognized only after management determines
an employee's qualification to perform the work.When the Unions objected to the seniority proposal Almanreplied, ``Just remember, gentlemen, you're the ones that
didn't want to sit and have team meetings.''The parties continued to discuss changes proposed by Re-spondent and Don Wilkes commented,there isn't anything in [this proposed agreement] thatyou haven't changed from our present Agreement, not 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
one article have you presented to us that is not changedfrom our present Agreement.MR. ALMAN: Well, we told you at the outset thiswas going to be something new.Don Wilkes made the following proposal:that we extend the terms of this Labor Agreement, thepresent Labor Agreement, for the next three years with
no increase in wages, no increase in benefits, no in-
creases in any area for the next three years.Alman replied, that the ``Company is taking the positionthat that offer is not acceptable.''Alman complained because there had been no progress innegotiations,It is now September 1st, whether it be your burdenor my burdenÐI will use the word burden instead of
faultÐthis contract expired on July 1. I have used two
months up and in reality nothing has been accom-
plished.Wilkes' reply included the following,We said, ``Hey, give us your proposal.'' Now, you fi-nally did today. But we've not sit here with the pro-
posal in our hands for two months. What we've been
sitting here for two months doing is trying to get a pro-
posal out of you, which you did not have drawn.The following exchange occurred:MR. ALMAN: .... 
Just remember this: I will getwhere I am going to go with your help or without your
help. If you're smartÐMR. WILKES: What the hell happened to collectivebargaining?MR. ALMAN: That's what we're gonna do. Becauseif it wasn't collective bargaining I would walk in and
tell you tomorrow, gentlemen, here's what you're work-
ing under.....
There are things that I have proposed in here that inall probability you will force me to change or to mod-
ify. But listen carefully when I tell you there are things
in there that ultimately you will not like and will be
there after we get done with all of the negotiations.
That's in any contract, not in this one specially, that is
in any contract.H. September 15, 1988Robert Alman,Let me begin with a statement that has been saidoften, and very possibly can lead to a very fruitful con-
clusion to these negotiations. And that statement has
been that about 90% of what we are after, so to speak,
we already have.What I would like to do, with your help, and yourguidance, is take what the company is after in its pro-
posal here to you, and try and understand where thepoints of disagreement are from what we are proposingand what presently exists in the labor agreements.Alman and Wilkes had an exchange where Alman indi-cated Respondent would not operate unless it was making a
profit. Wilkes pointed out that Respondent was not operating
any facility that was not showing a profit. Alman responded,We may make a dollar today. What I'm concernedabout is not today. My interests are what am I going
to be like a year, three, five, possibly ten.Respondent and the Unions discussed Respondent's pro-posal to consider seniority only after Respondent determined
the relevant employees qualifications, and Wilkes responded
that a provision like that would result in numerous griev-
ances. Alman replied that he did not intend to arbitrate those
grievances.Wilkes commented,We cannot represent the people that we are legallybound to represent under the terms of this contract. We
have a duty of fair representation, and that has become
quite vivid to all of us in the last few years, manage-
ment and the union. That duty of fair representation has
become very vivid to the unions over the last few years
with regard to grievance handling, arbitration matters,
this, that and the other.We do not see at all, let along clearly, how we couldfulfill our duty of fair representation under the terms of
this contract [proposed by Respondent].Wilkes complained that Respondent had even removed theterm ``just cause'' from the disciplinary action provisions of
their contract proposal.I. September 16, 1988Robert Alman,This proposal is going to be the contract that we endup with, with whatever modifications, deletions, et
cetera, we've negotiated.But I am not going to have the orange book [i.e., ex-isting contract] any more. You best get it out of your
minds. Now there are certain parts of this proposal I
know you're going to find damn difficult and probably
will not accept out of hand.It's like anything else, there is good and there is badin the way it's viewed. I don't expect you to jump for
joy on all parts of this proposal. But I expect to have
this proposal as my contract, with whatever changes we
negotiate.The parties continued to discuss the Respondent's contractproposal of August 29, 1988.Respondent proposed removing Sunday premium pay.Alman said he accepted that proposal as a given. The Unions
objected that they had not agreed to that.MR. ALMAN: It may not be a settled issue in thesense as I said to you that you're going to sit here and
say, ``Fine, we accept it.'' I expect you're going to
fight, kick and yell about it. 453I.T.T. RAYONIER, INC.MR. EVERETT: But you're going to drag us along.MR. ALMAN: Oh, yeah.J. September 22, 1988Robert Alman,Gentlemen, in reviewing my tape of negotiation ses-sion number 12, and today is negotiations number 13,
it is apparent to me that from the last meeting that we
do not have in our present contract 90% of what both
of us thought the company had the right to do.Specifically, if you remember from the last couple ofminutes of our last session, it became readily apparent
when we spoke to you about the team concept that you
were still talking about lines of progression and senior-
ity.As a result of this, we are going to have to changethe present contract to achieve our goal of being a team
based organization, with performance based compensa-
tion, where there is an incentive system, where employ-
ees are first selected by skill and ability and then by
seniority.All of the things that are part and parcel of the pro-posal that I gave you, unless someone contradicts me,
I now find that I must negotiate with you, because you
state it is not presently in the contract.Later, Alman said,You can agree to my proposal; you can modify my pro-posal; or you can keep saying no to my proposal. If
you keep saying no, we're at impasse.....I recognize that on the incentive based compensationthat we have not fully explained that to you. And that
is not on any reluctance on our part to share it with
you. The truth of the matter is that we have not truly
honed it down yet where Roy can give you a definitive
presentation, and say this is his proposal on it.K. October 3, 1988Again, the parties went over the provisions of Respond-ent's contract proposal:MR. ALMAN: ... Page 18, Contracting. The words
may seem harsh at first, but in reality this is really what
exists.MR. WILKES: That's not true, Robert. That's nottrue. What this language says is you can contract any
or all of the work in or around that mill, and that could
go right on down to the damn paper machine, that
could go to the bleach plant.You do not have that right. You have a contract withus to perform that work. And you do not have a right
presently to contract that work out. And we sure as hell
are not going to agree that you can at will contract our
work out to anybody at any time you so choose.So it says quite a bit different than what it presentlysays.MR. ALMAN: Like the other sections that we've cov-ered, if you have language that you feel would be more
acceptable to you, and yet still maintain the intent ofwhat I am after, I would be most welcome to look atit.Alman pointed out that Respondent's proposal called forthe elimination of backpay as a remedy in resolution of prob-
lems unless the employee actually worked. Errors by man-
agement which deprived employees of work would be rem-
edied by management agreeing that there had been an error.Wilkes responded,I tell you what, based on what I see right here, ifthis is Roy's proposals, or his thoughts, his ideas, I
don't buy that worth a damn. I want both of you to
know that. If this stuff is coming from Roy Nott, I
damn sure don't trust him no more than I do you.Y'all hadn't come in here with any sort of a decentcontract proposal at all. You've come in here with a
bunch of damn stuff, off-the-wall stuff that's not found
anywhere else in our industry, that's not found in any
contract that we are a party to anywhere, and you're
coming in here with the intent apparently of jamming
this stuff down our throats.Alman admitted that under Respondent's proposal tochange the funeral leave policy, the team leader (supervisor)
would have the discretion of denying funeral leave.Respondent's new proposal called for the elimination ofall pending grievances.Wilkes complained that Respondent's proposal at section22 effectively removed the Unions' rights and responsibilities
under the NLRA. Team Leaders would have authority
through team meetings, to change working conditions. Alman
argued that team meetings could result in changed working
conditions for that team if there was agreement within the
team, provided the changes did not detract from the collec-
tive-bargaining contract.The Union asked for a copy of the FQM. Alman re-sponded to that request, ``When we get a manual developed
you'll have one.''Wilkes complained that Respondent's proposal would per-mit supervisors to do bargaining unit work and Alman
agreed, that a supervisor could perform a limited amount of
unit work under the provisions of their proposal.At the end of the session Wilkes promised to do what hecould to present a contract proposal at the next session.L. October 5, 1988Wilkes presented a counter proposal contract at the begin-ning of the session. Alman began to go over the proposal inthe session, item by item.Although the contract traditionally provided for coopera-tion between Respondent and the Unions in matters involv-
ing safety, health and welfare, economy of operation, quality
and quantity of out-put, cleanliness of plant and protection
of property, Respondent disagreed with the Union's proposal
to continue to incorporate that language in the collective-bar-
gaining agreement. Instead, Respondent proposed including
language in that area in the FQM. Wilkes disagreed,We think it's fully covered in our contract, and wesee no need to put it in a manual. We're not going to
agree to a manual that become in effect a separate con-
tract, where you negotiate with small groups of people 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
independent of the union on a day to day basis. We'renot going to agree to that sort of system. We don't
have to agree to it. I think we're within our legal rights
not to agree to it, and we're not going to.Again, the parties discussed the issue of supervisors doingbargaining unit work. Respondent advanced the argument
that supervisors could perform short-term unit work in order
to fill temporary vacancies.The Unions questioned Respondent's intent to trim itswork force. Respondent agreed that the cut in jobs could ex-
ceed 25 employees plantwide but indicated that they could
not forecast the actual number.Regarding the status of negotiations, the parties stated,MR. WILKES: You know what, you can't give us aproposal right now, because you don't know what the
hell to propose. Y'all ain't got the compensation pack-
age together. That's been made clear. We've asked Nott
three or four times. He can't explain it. You don't real-
ly know .... If we 
agreed to this you'd have the big-gest damn mess in that mill you've ever seen in your
life, because you don't know what you've proposed,
you don't know how to administer it. And that's what
we're trying to do, is write something here the people
can understand and will know.....
Ain't nobody trying to negotiate a contract here withus. We're trying to negotiate a contract. You guys are
trying to negotiate a damn union busting document,
where you can do anything you want to do and not ever
be challenged.MR. ALMAN: The severity of the problem that man-agement believes it has at the mill requires a drastic in-
novative change in the way we operate. They said that
to you a long time ago, when he first came on board
Nott evidently said that to you people.In discussions on seniority, Alman said Respondent wasnot out to strip seniority but insisted that Respondent must
have the right to determine qualifications over seniority.Wilkes pointed out that the mill was making money.Alman responded that other problems existed which required
a different approach. Wilkes complained that they could have
understood Respondent coming forward with concrete pro-
posals. Alman argued that General Manager Nott's approach
was the nice approach and that in upper management, there
were others that recommended approaches that would not be
so nice.M. October 6, 1988Robert Alman opened the session with a statement whichincluded the following:you refer to Section 8, dealing with starting and stop-ping work. ... and in fact much of this is not nec-

essary in the team based environment, because the indi-
vidual teams will deal with problems and the rules and
regulations as they arise.I know your position on it is one that you wantedit in the proposal as it is in the old contract. Has that
position changed?MR. WILKES: That is our position.Wilkes and Alman discussed the state of negotiations.Alman commented,You do not fundamentally believe, or have exhibited,up until this point, any recognition of a need for a
change. In your mind you honestly believe that some-
how this status quo can be maintained with some little
deviation.And I have told you before, I say to you now, andI'll say to you before it's over, you are wrong. There
will be the changes that are necessary for us to operate
this mill efficiently. You have taken no part in it. We
have good conversations at the table. We have a good
relationship in the room. But that is all meaningless if
there is not to be anything fruitful from it.And I can list and say to you, just the way you pre-sented your proposal, your counter, was an insult.MR. WILKES: So did we consider yours to be an in-sult.MR. ALMAN: I have not even looked at the IBEWone, and I'm not going to sit and say anything positive
or negative. But at least, from a professional stance of
negotiations, and I can honestly say that I just opened
it up and thumbed through it without reading one or
two words at most, that it was done in response to
mine.What you did, is you went in a room, you sat fora couple of hours and you said, ``Here, let's go through
the orange book [current collective bargaining agree-
ment] again.''That's fine. I have no problem with it. I'm going tosit here with you. I'm going to negotiate with you. I'm
going to try and convince you until I am absolutely ex-
hausted, one way or another. And at a certain point,
when you keep on sitting and saying, ``no, no, no,''
then you know what's going to happen. And then you
can sit and say, ``Why did it happen?''....The major difference is our concept of a team based en-vironment is about 180 degrees from what you're think-
ing. You still are fundamentally thinking of teams And
teaming and crewings and multicraft and all that. And
I have avoided.... 
You have never heard me usethose words since negotiations began. Because we're
not thinking like that any more.....
What I am sitting and saying is, you keep handing methis stuff, as is, as is, according to the orange book, that
I can't even match up. Fine. That's fine. I'm doing my
work.....You guys don't want to allow the team meetings.You didn't want to allow it, to have the people sit, and
for us to get feedback. You kept saying, ``We're the
negotiators, we're the ones chosen, you must deal with
us. We'll take it to the membership.''Now, fine, you take it to the membership. Whateveryou're going to end up with, you're going to take it to
the membership, Mister. 455I.T.T. RAYONIER, INC.Alman said they would not have an ``orange book'' whenthe negotiations were over. Alman explained what he felt
about the collective±bargaining agreement:If something is applicable to everyone in the plant,then it belongs in a contract that is applicable to every-
one in the plant.But if there are individual items that are just ger-mane to a particular team area, that's where we're talk-
ing about the guys in the team, or the guys on the team,
I should say, sitting and working out what their team
manuals and everything will be.John Everett, UPIU Local 395, accused Alman of tryingto put the entire collective-bargaining contract in a team
manual. Alman made several comments including the fol-
lowing:But you keep fixating on what you need, and thenyou say it's in the present contract and that's where I
want it to stay.....
And what I want is the men to be seated in theirteams and talking with the team leader without you and
I interfering, as I said all along. And discussing those
things that they need, so as to make themselves feel
like they are a responsible part of the team.....
But letting a team have a meeting for us to see thevalue, the pluses, the minuses, the wants, and every-
thing, and then come back to the table, then you're in
a much better position to make a value judgment.Alman explained what he expected of the team meetings,I am not sure exactly what will occur at the team meet-ings. It may be a complete bomb. It may very well be
that people will just sit and look at their navels.That may say something also. But until you get upthere and see what happens, we don't really know. We
think that there can be fruitful discussion.MR. WILKES: We're not refusing to have the ses-sions. But what we are refusing to do is turn the damn
collective bargaining process over to Roy Nott and the
team leaders.Wilkes and Alman continued later:MR. WILKES: What are we going to do when we getin there [the team meetings]? Are we going to discuss
the process that they're involved in and how we can
better improve it?MR. ALMAN: I would think that's along the lines. Iwill guarantee you one thing.MR. WILKES: We don't need that in the contract, wecan do that now.....
MR. WILKES: So you're going to talk productivity,quality and quantity of output. You can do that under
the present contract. You call it all it [sic] time, shift
meetings.MR. ALMAN: Let them have the meeting to see whatcomes of it.N. October 7, 1988The parties discussed both unions proposals and proposalsof Respondent at this session. The Unions agreed to permit
a team meeting of finishing department employees.O. October 24, 1988Don Wilkes complained that the team meeting held in thefinishing department was unsuccessful. Wilkes complained
that General Manager Roy Nott came into the meeting and
was overheard to say: ``I've got better things to do than this,
and I hope to hell we can get out of here so I can get on
with what I've got to do.''Early in this session Don Wilkes referenced section 1,paragraph A, of Respondent's proposed contract:MR. WILKES: ... You make reference in here to the
team manuals. You cannot expect the union committees
to sign on to language when it's not even written yet.MR. ALMAN: Cross off team manuals. Team manualswill not be part of the negotiations.MR. WILKES: There will be no team manuals?MR. ALMAN: There will be team manuals that wewill present to you, but they will not be a negotiated
item. So let's cross it off.Wilkes asked Alman when would Respondent give theteam manuals to the unions. Alman responded that it would
be before ratification vote but Alman indicated he was un-
sure when. Alman said he did not know what the team
manuals would include because he had not seen a finished
copy.Alman continued, saying that the team manuals would beincluded in the collective-bargaining agreement but that they
were a management book and not subject to collective bar-
gaining. Wilkes said that he needed to be provided with cop-
ies of the manuals.Wilkes asked Alman why the introductory language in thecurrent agreement section 1, was deleted in Respondent's
proposal since it said Respondent would provide to the full-
est extent possible, the safety, health and welfare of the em-
ployees, economy of operation, and quality and quantity of
output.Alman responded that Respondent intended to adhere toall those things but that Respondent was unwilling to include
that language in the new contract.The parties discussed the issue of contract language deal-ing with supervisors performing bargaining unit work. After
extensive discussions Alman was asked if it was his position
that Respondent intended to avoid using supervisors in unit
work for ``any length of time,'' but that Respondent would
not put that in writing in the contract. Alman responded, in
part:The intent ... is something that you have difficulty
with, because I am not drawing it in black and white.
And you remember what Roy said, many, many ses-
sions ago, and that was, that if you're asking for some-
one to stand over you and for someone to tell you what
has to be done, and all of the other old ways, then we'll
never make it..... 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I know this will make you laugh, or at least smile whenI say this. What I'm asking you to do is to trust the
mill management.P. October 25, 1988Robert Alman opened the October 25 session:I have been up since about 3:30 this morning, downhere in my caucus room, reading and listening to tapes.
And to say that I am annoyed would be to put it mild-
ly. We came here to bargain, and we recognized that
it was going to be a difficult bargain. It is my total be-
lief that by what I have read and what I have heard on
my tapes of our meetings, that you are putting this
whole bargain almost at an impasse. And that I find
very difficult.....
If you think it is a fucking joke, gentlemen, I'll tellyou something, you are making a error in judgment.We will go through your proposals and my pro-posals, and if we have to we will bring lunch in here,
and I don't care how long it takes, but we're going to
sit here and we're going to have positions on the pro-
posals.If the positions are no, I can accept it. But we arenot going to have any vagueness, any outside talk, any
side talk. We're going to get done with this fucking
thing today, so that when Nate Kazin, the mediator,
comes in Monday, Mr. Wilkes and I can sit and at
least, with Mr. Kazin understand where we're at.....
When I start to say something and all I'm going toget from these people here is some heckling, and some
bullshit, the outburst may not be specifically called for,
and Deloris, in the privacy I will explain to her, and
I do owe her an apology, but that business about sitting
here and snide remarks and heckling, I can do without.[W]hen you talk to Hydie [Hydie Peterson, UPIU Local766 President] at least you know exactly where you're
at. He doesn't sit and he doesn't bullshit. He says,
``Hell, no, the answer is no.'' Do I make myself clear?
The answer is no. And I understand that. Not that I
agree with him, but I understand at least from Peterson
what he believes.Wilkes responded (in part):But now with regard to the amount of time that hasbeen put into negotiations, I've got to be very honest
with you. I've negotiated a few contracts over the last
sixteen or seventeen years with some major companiesin the paper industry, and some small companies and
some middle sized companies. About every size and
type company, and a great many of the major producers
in the paper industry over the last few years. I have
never, ever, sat down to such far-reaching proposals as
those presented to the UPIU and the IBEW by ITT
Rayonier in 1988 bargaining. Never, ever.These are totally out of line for the paper industry.They are foreign to anything we've ever done or
known. They are very different conditions under which
you're asking us to work.This contract would in effect allow the mill manageron a daily basis to make any decision he so chooses,
and unless it involved disciplinary action it would not
be subject to the grievance and arbitration procedure.I told you yesterday, I did not consider that a con-tract. I still do not consider that type document a labor
union contract, labor/management contract.....
I don't see [a ratifiable contract proposal] comingacross the table. I'm looking over there this morning,
and every other session that we've had, we'd have offi-
cials of the mill here, so that when we asked questions
we could get some input or some feedback from those
people who are going to be administering the contract,
not the Corporate Industrial Relations Manager.Now we don't have a committee here to talk to. Wedon't have anybody here from the mill to question
about what do you anticipate here, what are the prob-
lems here. We're going to ask you the same questions
that we've been asking. And we're going to get this
thing explained to us so that we know clearly what it
means.If you tell us in a word it means just what I said,``Yes, Don, it does mean that the mill manager can do
what he wants to on a daily basis, and it cannot be
challenged through the grievance and arbitration proce-
dure, unless there is discipline involved,'' if you tell us
that's what it means, then we can put an end to the
questions and answers.....
But until you say to us, ``I can bargain, I do havesome flexibility to change, and I can answer your ques-
tions knowledgeably, and management will honor the
position that I take here,'' then we have some concerns,
and we're going to continue to address this proposal,
whatever amount of time it takes.There is no effort here by the union to delay ....Alman replied that he did have the authority to answer theunions questions and he argued that other ITT facilities had
the team concept included in their contracts. Alman went on,When I say that we intend to have it [the team con-cept in our contract], I don't expect to have it as it is
written in my proposal, unless you categorically reject
everything. Because if you categorically reject every-
thing and there is impasse, and if I end up imple-
menting, then I'll end up implementing what is written.
What I am looking for are the modifications that are
necessary for the acceptance by you and your member-
ship at a ratification meeting.The parties began discussing seniority as proposed by Re-spondent. Alman commented,You're going to have to accept the position I take[on seniority], not accept it that you agree to it, but
you're going to have to accept that I am probably not
going to move off my position. So as a result, in that
area we are probably at an impasse because you are not
changing either.The Union again asked for team manuals. 457I.T.T. RAYONIER, INC.Alman replied that team manuals should be left out of ne-gotiations until Respondent provided copies to the unions.
Wilkes responded,But that would put us in a position of not being ableto respond to your 24 (in Respondent's contract pro-
posal) until we get them in hand and take a look at
them.MR. ALMAN: Fine. 24, I will accept the fact thatwe'll aside until you have the team manual for you to
either accept, reject or question.MR. WILKES: The same thing with 25.MR. ALMAN: Go ahead.Alman stated that the Company may have made a ``typo-graphical error'' in section 22 of the Company's August 29
proposal and that the Company might propose that team
manuals could supersede the collective-bargaining agreement.Alman said that although he had stated in earlier sessions
that the team manuals were not a matter to be negotiated,now he was not sure. Alman told the unions,I said I will get back to you when I present the teammanual to you. And I told you that you will have the
team manual in sufficient time to look, examine, ques-
tion. If it is a negotiable item we will then negotiate
it. If it is not a negotiable item we will not negotiate
it.Wilkes argued that Alman's position on the team manuals``makes a mockery out of this whole damn bargaining proc-
ess.''Don Wilkes argued that if Alman was correct that theteam manuals superseded the contract and if the final author-
ity for team manuals rested in the division general manager,
then the mill manager would be given unlimited power, and
the contract would be ``moot.''Q. October 31, 1988Robert Alman started the session, which was the first ses-sion attended by a Federal mediator, by distributing copies
of Respondent's 10-day notice to terminate the existing col-
lective-bargaining agreement effective November 11, 1988.Don Wilkes protested Alman's action, contending that theparties were not at impasse and that Respondent had never
given the union a final offer on which the employees could
vote.Don Wilkes commented,I heard you make some comments this morning, withregard to the company's proposal, that you're flexible
on this, that you're willing to negotiate and change
some of this. We've not heard that before. We sat here
and talked about them, and in every instance you have
not moved one inch off of anything. And your com-
ments have been to us, ``This is what we need to run
the mill.'' And that's your justification for throwing out
the whole contract and making the whole world change.We continue to have a great deal of concern with re-gard to the working conditions and the wages and bene-
fits. And I'd like to point out, we have not even heard
from you concerning a wage/benefit package. And yet
you still have served us with a ten day notice.We do not have anything to guide us with regard towhere you're trying to get and what you're willing to
provide the employees in return for it.Later during the session, Robert Alman stated that the ter-mination of the contract on November 11 meant that four
things could happen, (1) the employees could strike, (2) the
Company could lock out the employees, (3) the parties could
just continue negotiating, or (4) that ``I can shortly thereafter
inform you that I'm going to implement'' the ``terms and the
conditions of my offer that I believe I've reached impasse
on.''Alman added, the ``Company is seriously considering anyand all of these.''The Union objected that Respondent had not gone over itscontract proposal:MR. WILKES: We afforded you an opportunity to gothrough your proposal. You have no [sic] afforded us
that same opportunity.MR. ALMAN: To go through what?MR. WILKES: To go through our proposal. You saidyou had gone through ours. But you've not afforded us
an opportunity to go through our proposal.MR. ALMAN: I told you.MR. WILKES: We sat here Monday and Tuesday oflast week and allowed you to go through your proposal.MR. ALMAN: I told you that I had reviewed yourproposal and it doesn't address our needs. You have ig-
nored what I have been saying to you. If you have a
different proposal that you want to put together, then
that's what I would suggest you use the remaining time
for.MR. WILKES: You've reviewed it without benefit ofany discussion or dialogue whatsoever?MR. ALMAN: Yes, because when I see the words ``asis'' I'm intelligent enough to understand what as is
means.R. November 4, 1988The unions presented Respondent with a contract proposalat the beginning of the session.Robert Alman asked IBEW if it was their intent to nego-tiate separately from UPIU:MR. WILKES: Maybe I'm lost, Robert, but we spentall day yesterday jointly drawing up this general pro-
posal for you. There are some local issues which we
did not attempt to get involved in.MR. ALMAN: I just asked the question. We havetaken a look at your proposal. I appreciate the effort
that you have put into it. However, I would sit and say
that it fundamentally does not address where we still
feel we have to go to have an efficient operation.Wilkes told Alman the unions were available to meet onthe afternoon of November 4 and on all the following days
of Saturday, Sunday, Monday, Tuesday, Wednesday, and
Thursday (i.e., November 5 through 10, 1988).Alman responded that the negotiations should be able toconclude by meeting on November 9, 10, and 11.At the end of the meeting Wilkes asked Alman to sepa-rately and individually point out provisions of the unions 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
contract proposal which Respondent finds objectionable.Wilkes continued,We're just like you, we're not going to counter ourcounter. We've given you a proposal. And when you
left out of the room [earlier today] you said you would
look at it and you wanted us to look at it. And I
thought you said make some changes in it.We're proned to changes, obviously. We wouldn'thave given you the proposal if we hadn't of been. But
it's your nickle now, so to speak.MR. ALMAN: I accept that burden.S. November 11, 1988At the beginning of the meeting IBEW RepresentativeMaurice Conway asked Robert Alman when did Alman de-
termine that he was going to cancel the November 9 meet-
ing. Alman replied that he decided to cancel the meeting on
the night before, on November 8. Conway pointed out that
Alman had not notified him of the cancellation.Later,MR. WILKES: That [termination] notice [you issued],... expired at midnight last night.
....since you have in effect terminated the contract, whatprovisions, conditions and wage rates are our members
and your employees working under for the time being?MR. ALMAN: The position that management hastaken, and until I notify you differently, is that as long
as progress is being made at the table towards the satis-
factory conclusion of these negotiations, the terms and
conditions of the old contract will stay in effect.MR. WILKES: The second question I have is, in ourrequest for information I believe we were pretty spe-
cific in that we asked that you provide us not only eco-
nomic data of the present wage rate, benefits, that sort
of thing, but also an actual breakdown in your proposal
or whatever that proposal was going to be, with regard
to wage rates, benefits, contract provisions, that sort of
thing.[T]o give you an example, your proposal, and I don'tknow what you got over there, but your proposal so far
does not have any call time, report pay ... (a) radical

change in holidays and vacations.(our attorneys) said we ``are entitled to economic data,both that presently is in effect and that which is pro-
posed.''....MR. ALMAN: Let me look at that, and I will get backto you one way or another.As pointed out by the General Counsel, Wilkes askedAlman for additional financial data concerning the conces-
sions the Company was asking the Union to make, and noted
that giving up Sunday premium pay resulted in a 7-1/2 per-
cent reduction in pay for shift workers. Alman agreed with
Wilkes that 7-1/2 percent was a pretty radical reduction, and
said that he would check into it and get back with Wilkes.Later in the session Alman presented the unions copies ofincentive pay plan proposals, with separate copies for each
union (UPIU and IBEW), and a ``representative team man-
ual.'' Wilkes asked Alman,Is the key word there representative team manual?MR. ALMAN: Yes. Because as late as last night itwas a manual specifically for a team, and I recognized
I did not have the time to have all of the other team
manuals reviewed. That is not a negotiable item. That
is an item I will sit and again discuss and explain with
you.Wilkes and Alman discussed whether team manuals couldsupercede the collective-bargaining contract:MR. WILKES: Is your answer ``Yes, that it will notsupercede the [collective bargaining] contract unless the
union and the company mutually agree.''?MR. ALMAN: No, my answer is not yes to that, be-cause you're taking the position that the team itself, as
representative of the union, cannot reach any agree-
ment.MR. WILKES: The teams are not representatives ofthe unions. The people that you're looking at across
this table are the representatives of the unions.....
MR. ALMAN: It cannot supercede what is said in thecontract if it has an effect upon the body as a whole.
But if the team itself chooses to change some of the
terms and conditions, then the position will be that they
do have that right.Wilkes stated that he thought Respondent was taking an il-legal position.The parties discussed Respondent's proposed incentiveplan. Wilkes complained that the language in the proposal
was not clear. Roy Nott admitted that the incentive plan pro-
vided the potential for a negative incentive.Wilkes asked for a meeting involving attorneys for all par-ties in lieu of him going to the NLRB and filing a ``bunch
of charges.'' Alman responded,I'll consider it. But at this point, as I said to you, myclock is running with the intent of progress being made.
We may view progress being made from a different
perspective.T. November 15, 1988Again the parties discussed Respondent's proposed incen-tive pay plan. Roy Nott stated that he suspected that the team
would come in and want to set a ``less ambitious goal for
the incentive.''Then the following exchange occurred:MR. WILKES: When we get into the negotiation partof it as you suggest, I assume you're talking about
labor and management, not team and managers; right?
Obviously that drives wages.MR. ALMAN: We're not going to negotiate the incen-tive.MR. WILKES: That's just exactly what Roy just said,that we were. 459I.T.T. RAYONIER, INC.MR. ALMAN: We're going to discuss things with youon the incentive plan.Subsequently Roy Nott admitted that the figures in Re-spondent's incentive plan proposal did not add up and that
he did not understand the reason for that discrepancy.The unions pointed out that Respondent had not includedlanguage detailing how the service teams would be treated
under the incentive plan:MR. WILKES: We would like you to do a writtenproposal on how you intend to have your service teams
compensated under the incentive program.....
MR. ALMAN: No problem. Where the problem is, I'llgo back in my room and draw up the same incentive
language that has confused you, make it applicable to
the service teams, and then you're going to sit and say
you don't understand it.Just think logically over lunch what I've offered you.What I've said to you is, sit down and help us draw
it up. You view it with suspicion. Am I sitting and say-
ing Roy Nott is going to get five guys in a room, and
through his ability verbally he's going to persuade
them, and as a result we're locked into something?MR. WILKES: I ain't worried too damn much aboutthat, because I'll be one of the five.After a midday recess, Robert Alman made the followingstatement:The plan that we gave you on the incentive plan wasmeant basically to be a generic one. And what I intend
to do is to rewrite one and give it to you in a couple
of days.What I would like to do now is go on with the con-tract language, and proceed with the bargaining. Be-
cause we are working somewhat against the clock, as
I have stated to you on numerous occasions.Wilkes asked that Respondent consider the unions last pro-posal. Alman replied that Respondent had considered that,MR. WILKES: Robert, when we gave you this pro-posal we sat here and went through it, and you left the
room, and I looked at my watch. You were gone less
than three minutes. Less than three minutes from the
time you left the room with it until you came back and
said ``we reject this.''The discussion continued,MR. GREEN: I want to say something for the recordbefore you leave. You said we had been stalling and re-
fusing to bargain. If you'll look at our original proposal
and look at the last one we gave you, I think you'll see
a hell of a change. We addressed your proposal. We got
off of our original and changed a lot of things. And if
you look at your original there ain't a whole hell of a
....MR. ALMAN: Let me explain something to you.What you vote upon is ultimately what the company
submits across the table to you. You don't vote uponwhat you submit to me. Otherwise we wouldn't haveany negotiations.MR. WILKES: What we vote upon ultimately is whatthe hell we mutually agree on.MR. ALMAN: That's exactly right.Later that day,MR. ALMAN: Your suggestion on the incentive planshows some thought. Before I talk to you about the in-
centive plan, though, I don't want you to take the posi-
tive mood that the table is in right now and mislead
yourself into thinking that if I can get passed the incen-
tive plan that other proposals will fall in line.....
Seriously, what I would like to do is hold off for aminute on the incentive and continue with where we're
at.....
And let me make clear on the incentive plan. My ex-planation this morning, Roy's explanation, to be spe-
cific, this morning, on performance indexing, might
have been laborious, might have been statistically un-
sound, but my incentive plan that I gave you as a pro-
posal, that's there. That's the incentive plan. I'm not
changing my incentive plan. What I have to do is
change my way of explaining it to you so that you un-
derstand it.MR. WILKES: Wait a minute. I just understood thatwe were going to give some consideration of what we
had just suggested to you as a different method of com-
pensation. But you're not going to change it.MR. ALMAN: Let me finish. What you just rec-ommended will be taken under advisement. And there
may be a change. But until there is a change indicated
by us you have my incentive plan.The Unions could not agree among themselves whetherthey had requested census for insurance.MR. WILKES: They'll have to provide us the censusdata. If we request it we can get that right now.MR. SNEAD: We asked for that last time and wedidn't get it.MR. WILKES: We asked for census data?MR. SNEAD: Yes.MR. WILKES: Who asked for it?MR. SNEAD: We asked for it when Ralph talked tothe woman at the other insurance place.MR. WILKES: If census data for insurance has beenrequested it absolutely should be provided.MR. ALMAN: Anything that you have requested fromme, you or Maurice, I've given you.MR. WILKES: By God, we requested a breakdown onyour proposal on the effective savings, and you haven't
provided us with that. And I fully intend to have it. We
requested that over a week ago.Robert Alman asked,Do I have the agreement from you that we havereached impasse in our negotiations? 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
MR. WILKES: Hell, no. The only reason you'vereached impasse is because you've declared it and
you're refusing to bargain. That's the only reason
we've reached impasse.U. November 16, 1988At the beginning of the session Wilkes asked for informa-tion,Number one, we asked you to prepare in writing anincentive proposal for the service team. Roy said that
you would do that yesterday after the long lunch that
you took. But we still have not seen that. So if you did
it yesterday we'd appreciate it if you'd give it to us this
morning.Number two, we have repeatedly requested a costsavings breakdown on the concession demands. And I
understand that this is an estimate, but certainly you do
have that information, or you should have that informa-
tion, and we are requesting once again, for about the
fourth time, that information.Alman responded that he felt he had supplied the Unionswith the figures which would enable them to perform the
necessary calculations.UPIU advised that it had filed unfair labor practice chargesagainst Respondent.V. November 17, 1988Don Wilkes renewed the Unions request for information,You stated to us that you have provided all the nec-essary figures for us to determine those numbers our-
self. And maybe you have. But we still are requesting
that information, and we would like to make a compari-
son of your figures to the ones we come up with.Wilkes continued (in part):We informed you yesterday that we had filedcharges against you ... and we did not intend to go

further with you as far as negotiation until such time
as those charges were resolved.That continues to be our position this morning.Wilkes complained that Respondent had not been able toexplain its incentive plan proposal. Alman stated that the
plan could be explained by Roy Nott,It is readily understandable. It is the same plan for ev-eryone.....MR. WILKES: Wait a minute. It's easily explainableand understandable. Do me the favor of doing that for
us one more time, Robert.Nott is not here and you can't do it; right?
MR. ALMAN: No, I cannot do it. That's right. I can-not explain that incentive plan. ... let us recess over

lunch, and I'll have Nott come back (and explain the
incentive plan).The financial data, you have. And I want to specifi-cally state again to you. ... I don't know the savings

I'm having until the contract is over with.Noel Ralph Green, UPIU Local 395 President, commented,I've asked this before, Robert. Could we get a copyof the experience on the insurance?MR. ALMAN: What is it you want?MR. GREEN: The insurance experience.MR. WILKES: For the last three years.....
MR. ALMAN: I made a note of it. Anything else?W. November 18, 1988On November 18 Robert Alman wrote Don Wilkes:Notwithstanding your premature preemption of fur-ther collective bargaining negotiations yesterday, No-
vember 17, 1988, which you based on an erroneous
conclusion that the filing of charges with the National
Labor Relations Board privileges your refusal to bar-
gain with us, we are prepared to resume negotiations
with the U.P.I.U. on November 22, 1988 at 9 AM at
the Airport Holiday Inn in Jacksonville.As you know, the company is scheduled to resumenegotiations with the I.B.E.W. on November 29, 1988.X. November 23, Final OfferOn November 23, 1988, Robert Alman wrote Don Wilkes:Enclosed is a copy of the company's final offer fora new collective bargaining agreement. The offer in-
cludes an incentive plan proposal which contains the
service team plan. The team manual has been revised
so as to delete ``Team Work Rules'' on page 15 in
their entirety and thus ensuring this document is not a
bargaining issue.We hope that the union will consider and accept thisproposal. If the offer is rejected or the membership fails
to ratify it, the company intends to implement this final
offer on Friday, December 2, 1988. Absent ratification
by that date, the following sections of the submitted
offer will be deleted; ratification bonus, Section 1(c),
Payroll Deduction and Section 11, Arbitration.Among other provisions, the final offer contained a provi-sion entitled ``waiver of bargaining rights and amendments
to agreement:''During the negotiations resulting in this Agreement,the Company and the Union each had the unlimited
right and opportunity to make demands and proposals
with respect to any subject matter as to which the Na-
tional Labor Relations Act imposes an obligation to
bargain.This Agreement contains the entire understanding,undertaking, and agreement of the Company and the
Union.All outstanding grievances by either the Union or theCompany are hereby dropped effective on the date of
this Agreement.Y. November 27, 1988Don Wilkes received a copy of Robert Alman's November23 letter and final offer (see above) on November 27, 1988. 461I.T.T. RAYONIER, INC.Z. November 28, 1988On November 28 Don Wilkes telegraphed Robert Alman:I have received your contract proposal which will beimplemented on December 2, 1988. There are several
provisions in this proposal which need further discus-
sion and clarification. The UPIU is hereby requesting a
bargaining session to be held immediately. Waiting
your reply I remain ....AA. November 29, 1988On November 29 Robert Alman telegraphed Don Wilkes:In response to your request the company will beavailable to meet with the Union to clarify our final
proposal.The meeting will be at the Holiday Inn JacksonvilleAirport on Tuesday December 6 at 100PM.Despite the above telegram the parties met at 1 p.m. onNovember 29. Robert Alman started the meeting by stating
that the UPIU caused the impasse in negotiations. Don
Wilkes took issue with Alman's comment. Wilkes argued
that Respondent had caused difficulties in negotiations but
that the parties were not at impasse. Wilkes stated the Union
had questions regarding Respondent's final offer:[T]aking the document just as you have presented it tous by the mail, we've got some questions, some ques-
tions that have never been asked, some parts of it that
have never been addressed. There are some areas that
we did address that the company expressed consider-
able concern in, but when the final document was pre-
pared there was no mention made of those areas what-
soever. And I'm talking about the incentive program for
one.....You indicated to us on several occasions that yes, wecan work something out in those areas along those
lines. And then it did not get developed when you gave
us this final proposal. To us that's punitive. It's puni-
tive in that you have proposed a document that goes ba-
sically back to what your original proposal was, and all
the discussions we've had centered around areas that
we maybe could have mutually agreed upon, you have
just thrown out.I'm certainly concerned that we do not have Roy Notthere today. I think he should be here. Especially at this
stage of the negotiations.And I had hoped that he [Roy Nott] had went backand reread his proposal on the incentive plan, and
would be able to come here today and explain this
thing to us so that we could clearly understand it and
go back and present it to our membership.....
It's very unusual for a company to send a final pro-posal through the mail and say four days from now,
which was in effect when we got it, even though I did
receive it Saturday, in the middle of a holiday weekend,
very unusual to send us a proposal and say, ``Four daysfrom now it has got to be ratified or you're going tolose this, this, this and this.So we need adequate time.Wilkes' questions regarding the final offer including ques-tions about the proposed incentive plan. Alman's response
included the following,There are many questions that cannot be answeredright now on the incentive plan, because the incentive
plan is something that is truly going to have to be ad-
justed once it starts being place in effect.....
MR. WILKES: Then I guess I can assume what youmean is that it's not well defined in the proposals you
gave us, it will be defined at some later date, and you
will explain it to us as time goes on.MR. ALMAN: Yes, I think that would be a good wayto say it.....
MR. WILKES: ... what you're telling us and the
way your document is worded that backs up your state-
ment, that after the contract is ratified you, manage-
ment, will then determine how the incentive program is
going to be applied. We have no further bargaining
rights.MR. ALMAN: You're right. I carefully avoided sayingthat, because it is not my intend to sit and ........
We don't intend to ride roughshod over you. Ifsomeone sits and has a recommendation that will en-
hance the incentive system, management would be fool-ish not to take that into consideration.....
MR. WILKES: ... You are asking us in affect [sic]
a wage structure that you can't even tell us what it's
going to be.You're asking people to go to work and not evenknow what they're going to earn, Robert.MR. ALMAN: That's the best I can do in answer toyou on the incentive.Wilkes asked Alman whether management was willing tolimit to a week the period in which supervisors would do
bargaining unit work; whether unit employees would be able
to bank half their bonus as proposed by the Union in nego-
tiations; what other matters would be considered in devel-
oping the incentive program and lump-sum payments; will
the Union be allowed to appoint its own representatives to
the Operating Board; under the final offer of Respondent,
will Respondent be able to contract out any work that cur-
rently falls within the jurisdiction of UPIU and IBEW; that
Respondent explain how the pro-rata vacation system would
work as set forth on page 22 of its final offer; to explain the
object of section 22, page 31, entitled waiver of bargaining
rights, and indication in that section of final offer, that both
Respondent and the union were dropping outstanding griev-
ances; does Respondent's final offer include a comprehensive
insurance plan with a no stop/loss provision where the em-
ployees must pay a full 25 percent of their claim; would the
wage proposal provide all existing employees under schedule
A and everyone hired after the contract begins under sched-
ule B but at only 75 percent of the B scale for their first 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6 months; where will reserve crew personnel fall within thetwo wage scales; does Respondent plan to place specified
employees which were named by Wilkes, into top operator
positions; does Respondent's final offer for ratification bonus
of $2000 for shift workers and $1000 for day workers, rep-
resent Respondent's best offer; and does Respondent realize
their complete proposal represents a 12-1/2-percent overall
reduction in the base rate.Russell Hamilton, UPIU Local 766, asked if there was atime limit for infractions contemplated under penalty provi-
sions of failure to show for scheduled overtime as specified
in section 6,B, page 14.John Everett, UPIU Local 395, asked if under section 7,page 15, of the final offer, an employee could be laid off in
excess of 6 months then rehired at a top operators position.
Wilkes asked if under the final offer, a person could be hired
at top operator position but be paid less than a subordinate
position employee under scale A.Noel Ralph Green, UPIU Local 395 president, asked whatthe terms and conditions are under the final proposal health
insurance plan (the Ameriplan/HMO).Several other questions were asked of Alman. Alman re-marked that he was noting all the questions. He did not at-
tempt to answer the questions regarding Respondent's final
offer. Robert Alman said that the questions would be an-
swered.Wilkes asked to be supplied with a copy of the FQM man-ual which is referenced in the final offer.BB. December 1, 1988Robert Alman stated that he had not had time to type an-swers to the Union's questions. However, Alman began read-
ing answers to questions presented by the Union at the last
session. Alman stated that in answer to the question of when
would the baseline period begin for the incentive plan, the
answer was it's going to start on Friday. Alman stated the
incentive program would be driven by the meeting of its
goals and that it would be possible for there to be negative
incentive even though Respondent was showing a profit and
vice versa.Alman asked that rather than him going on to answer allthe Union's questions, he preferred that the Union present
their contract counterproposal for discussion.Wilkes objected and asked for answers to the Union'squestions. However, Wilkes presented the Union's counter-
proposal to Alman.The parties discussed some of the items in the Union'scounterproposal. Wilkes stated that the Union was not will-
ing to drop all the pending grievances which, he argued,
should be decided under the terms of the former collective-
bargaining agreement which was in effect at the time the
grievances arose.Wilkes again asked for Alman's responses to the Union'squestions:MR. WILKES: Have you got those questions and an-swers, Robert?MR. ALMAN: Not written out, no, sir.MR. WILKES: When are we going to get those?MR. ALMAN: ... You'll certainly have them in time
for any ratification vote, if you need them written out.
But in the priority of things that I had to accomplishback there it was to discuss this [union counter] pro-posal that you gave me.Subsequently,MR. WILKES: Have we got to wait until next weekto get those [answers to our questions]?MR. ALMAN: What difference does it makes, you'renot having a ratification.MR. WILKES: You're going to implement the con-tract before you give us the answers to those questions?MR. ALMAN: Yes. What have the questions got to dowith the implementation?MR. WILKES: They've got a hell of a lot to do withit.....
I need those tomorrow.
MR. ALMAN: I can probably get them to you tomor-row, by tomorrow afternoon.MR. WILKES: What time tomorrow afternoon, 1:00?....
MR. ALMAN: What is the difference between tomor-row and Monday?MR. WILKES: There is a substantial difference, inas-much as our membership is going to have to start work-
ing under the terms of this damn contract in the morn-
ing. There is going to be a lot of questions asked of
us that we can't answer until we get the answers from
you.The parties continued their discussion with the Union ask-ing additional questions. For example,MR. WILKES: Are we talking two different thingswhen we say cause (under your final offer) and just
cause (as stated in the last effective contract)?MR. ALMAN: I don't know. I've always had to provemy case.The Union stated on several occasions that Roy Nott wasnot present to answer questions which were not answered by
Alman.CC. December 2, 1988Respondent advised the unions negotiators that their finaloffer would be implemented on December 2, 1988.Among other things the final offer included as paragraph3, section 22:All outstanding grievances by either the Union or theCompany are hereby dropped effective on the date ofthis Agreement.The final offer proposal of Respondent included at (sec.24, part 2), paragraph 1,There will be one HMO Plan available and this will beHMO Ameri Plan.Included in Respondent's proposal was a ``representativeteam manual,'' and a copy of its ``incentive plan proposal.'' 463I.T.T. RAYONIER, INC.DD. December 19, 1988Don Wilkes testified that on December 19 Respondentsupplied the Union with the requested census data related to
the insurance program.EE. October 11, 1989Pursuant to an order issued by me on April 16, 1990, Ireceived in evidence testimony from Don Wilkes regarding
conversations he had with General Manager Roy Nott on Oc-
tober 11, 1989.According to Wilkes, Nott approached him while he wasin the office of Robert Alman to discuss grievances. Wilkes
testified,Mr. Nott came into the office, told me that he hadbeen having some closed-door sessions with the Union
president in an effort to identify those issues that it
would take to settle this contract, that he wanted a set-
tlement. I assured him that we also wanted a settlement,
that that's what we had been trying to achieve since
day one and that if it was possible to achieve a settle-
ment short of the hearing we certainly were willing to
do that. They had nine issues listed on the board.Wilkes testified that during their discussions on the morn-ing of October 11, Nottsaid, well, it wasn't bad strategy, we intended of forcethe Union to strike and to replace them at the B wage
scale.Wilkes testified that later on October 11, he had a secondconversation with Nott. Wilkes testified (in part):I made the statement to Mr. Nott that we really shouldnot have had this dispute; that management had a greatdegree of flexibility with regard to contracting work
and he stated for the second time that day that it was
not a bad strategy for the Company employees because
they expected the Union to go on strike and they would
replace everybody at 75 percent of the B wage scale
which was 75 percent of the A wage scale. Everybody
that I represent was making A wage scale. ... jumped

his case about it that time.Credibility FindingsThe evidence mentioned above regarding the negotiationsessions was taken from transcripts. The parties stipulated
those transcripts into evidence. In that regard the evidence is
not in dispute. I fully credit the transcripts of the negotiation
sessions. To the extent there are conflicts between inde-
pendent recollections recalled at the hearing herein, and the
negotiation session transcripts, I credit the transcripts.There was one issue which is clearly in dispute.A. October 11, 1989During the hearing on November 13, 1989, Union Rep-resentative Don Wilkes testified regarding two conversations
he had with Roy Nott of Respondent, on October 11, 1989.Originally I excluded Wilkes testimony (permitting receiptof his testimony only as offers of proof) on the grounds that
it involved settlement negotiations. However, by order datedApril 16, 1990, I reversed my ruling. On June 19, 1990, thehearing reopened.On June 19 Wilkes was called for cross-examination byRespondent. Wilkes testified that Roy Nott came into a meet-
ing Wilkes was having with Director of Labor Relations
Robert Alman, on the morning of October 11, 1989, and that
he met a second time with Nott on the afternoon of October
11.Roy Nott was called by Respondent. Nott admitted that hehad gone into the meeting with Alman and Wilkes on the
morning of October 11, 1989, and that the three of them did
discuss contract negotiations, the issues that prevented agree-
ment and that there was a hypothetical situation discussed in-
volving the question of whether Respondent would replace
strikers at lower wages if the Union had gone out on strike.
Nott denied that he told Wilkes that the Respondent had bar-
gained with the object of forcing the Union to strike with
plans to permanently replace strikers at the B wage scale.
Nott admitted that he met with Wilkes later that afternoon
but Nott again denied saying Respondent had bargained with
an objective of forcing a strike with the intent to permanently
replace strikers at B scale wages.After Respondent rested, the General Counsel called Re-spondent's then former Director of Labor Relations Robert
Alman. Alman testified in corroboration of the testimony of
Don Wilkes.On cross-examination Alman admitted that he left Re-spondent's employment due, in part, to his relations with his
supervisor. Alman denied that he had a poor relationship
with Roy Nott. Nott was subsequently recalled by Respond-
ent.I was impressed with the demeanor of Don Wilkes. Inview of his testimony and especially in view of the corrobo-
rative testimony of Robert Alman, I credit Wilkes testimony
of his October 11, 1989 meetings with first Nott and Alman
and subsequently, with Nott.During the November 13, 1989 hearing, Wilkes testifiedthat during the morning meeting, Nott commented that, ``it
wasn't bad strategy, we intended to force the Union on strike
and to replace them at the B wage scale.''Respondent argued in its memorandum, that Wilkes testi-mony on June 19, 1990, was different. On that occasion
Wilkes testified that during the morning meeting, Nott com-
mented that,he didn't think it was a bad strategy, that the companyexpected the union to go on strike over the proposals
and they were going to hire permanent replacements at
the B wage scale.Respondent is correct. There were differences in WilkesNovember 13 and June 19 testimony. However, I do not con-
clude from that difference, that Wilkes was an unreliable wit-
ness. It appears to me that Wilkes was testifying to the best
of his recollection. Unless someone memorizes his testimony
it would be less than reasonable to expect one's recollection
to be exactly the same over a 7-month period.Robert Alman testified as to his recollection of what Nottsaid during the morning meeting, ``it was the company's in-
tent to have the union go on strike so that the employees
would be permanently replaced with the two-tier wage sys-
tem.'' 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I am convinced that both Wilkes and Alman were testi-fying to the best of their abilities. I find that Roy Nott used
words which conveyed to both Wilkes and Alman that it was
Respondent's intent, in bargaining, to force the Union out on
strike and to replace strikers with lower paid employees.The testimony of Wilkes, Nott, and Alman on June 19shows that the October 11, 1989 conversations involved con-
tract settlement rather than settlement of the unfair labor
practice proceedings. Therefore, I was correct in reversing
my original ruling at the hearing. All the evidence, including
the original offers of proof of Wilkes' November 13, 1989
testimony regarding the October 11, 1989 conversations, are
received in evidence.B. ConclusionsAs shown below, I have determined that Respondent en-gaged in bad-faith bargaining by failing to respond to the
Unions' questions and requests for documents; by bargaining
with an intent to avoid reaching agreement; and by imple-
menting its final offer without ever reaching impasse.The negotiations show that the unions engaged in sincerenegotiations. The unions gave full consideration to proposals
by Respondent.Respondent, on the other hand, consistently refused to en-gage in sincere negotiations. Proposals by the unions were
rejected without receiving due consideration and proposals
were made by Respondent at a time when Respondent's
agents were unable to explain those proposals.That was the stage of negotiations on December 2, 1988,when Respondent implemented its last offer. At that time Re-
spondent had not given due consideration to the various of-
fers of the UPIU, Respondent's chief negotiator admitted on
December 1, that UPIU had made serious concessions, and,
at that time Respondent's final offer included items which
Respondent's agents could not explain to the unions and
items which had not been fully developed.Subsequently, in October 1989, Respondent admitted thatit had bargained with the intent of forcing a strike in order
to replace unit employees with lower paid employees.I have considered the record against the following com-plaint allegations:1. Did Respondent fail to furnish reqouestedinformation:Good-faith bargaining necessarily requires thatclaims made by either bargainer should be honest
claims. ... If such an argument is important enough

to present in the give and take of bargaining, it is im-
portant enough to require some sort of proof of its ac-
curacy. ... 
NLRB v. Truitt Mfg. Co., 351 U.S. 149, 38LRRM 2042, 2043 (1956).Frequently, when the issue is one of whether an employerfailed to furnish requested information, the question rises or
falls on whether the requested information is relevant. Here,
as shown below, the parties did not reach that issue. Instead,
the Unions asked but the Respondent did not refuse. The Re-
spondent expressed an inability to answer some questions;
the Respondent did not get around to answering other ques-
tions and, although Respondent never questioned relevancy it
failed to supply requested information (documents).As to some questions, Respondent's spokespersons told theUnions that they did not know the answer to the questions.
As shown below, that was the case regarding Respondent'sincentive pay proposal. As to some requests for documents,
Respondent's spokespersons told the Unions that the docu-
ments would be supplied whenever they were printed. How-
ever, the documents were never supplied. As shown below,
that was the case regarding various manuals requested by the
Unions.Even though Respondent did not answer many of theUnions' questions and even though it failed to supply re-
quested documents, Respondent declared an impasse and im-
plemented its final contract proposal. See United StockyardsCorp., 293 NLRB 1 (1989).The record shows that the Unions asked questions about,and requested copies of, various manuals.During the May 24 bargaining session, Respondent distrib-uted to the Unions its draft ``Fernandina Quality Manage-
ment'' manual.That document (FQM), included a recognition clause indi-cating the signatory union was the sole bargaining agent of
the employees, a preface, sections entitled critical success
factors, quality management philosophy, Fernandina Division
mission statement, principles regarding quality, people, integ-
rity, and profitability, general topics including legal responsi-
bility, recognition (see above), payroll deduction (i.e., union
dues and fees), and bulletin boards, and definitions including
base compensation, contractor equivalence, customers, day,
employee, FQM manual, helper, incentives, maintenance
leader, mechanic, operating board, operating board chairman,
operating teams, operator, performance management, proba-
tionary employee, quality management, recall list, service
teams, shift leader, statistical process control, suppliers, team,
team facilitator, team manager, team manual, team members,
team rules, technician, and week.The last page of the FQM contained the following state-ments:The detailed language concerning the body of thislabor agreement will be developed during the course of
these negotiations.The company reserves the right to either add to, de-lete or modify any of its proposals during these negoti-
ating sessions.Under the definitions section of the FQM, noted above, theterm ``FQM MANUAL'' is defined:The Fernandina Quality Management Manual is a``living'' document which explains the Division's man-
agement plan. All mill-wide issues are addressed in the
manual. This manual can be modified by the Operating
Board with the Chairman's approval. Nothing in this
manual can supercede or be in contravention of this
collective bargaining agreement.Regarding a claim from the Unions that the FQM wasvague, Alman responded,And the specificity that you are looking for rightnow, I can't give you because I don't know truthfully
what the thoughts are of what the best way to operate 465I.T.T. RAYONIER, INC.the bleached team is or the unbleached team or the fin-ishing area or the maintenance team. I don't know.Alman commented,I have a suggestion. I recognize your need to ask mequestions and I also recognize the fact that my answers
to you are not going to be satisfactory, not because of
any willingness on my part to deliberately make it so,
but more again because I don't know the answers.Alman suggested that the Union hold off further questionsuntil after the first ``team'' meetings were held. Alman sug-
gested holding a team meeting for the bleached area on the
following day.Alman commented,I cannot give you definitive answers to questions, be-cause by doing that I would be telling you that I can
read a crystal ball.I don't know what questions will evolve at a meetingtomorrow or the next day. All I know is, that when I
sit and talk with people, I, management, talk with our
employees about problems we have, and how do they
view it and what do they think of the solutions to the
problems, then that is the way it can evolve into what
we believe will be an efficiently run organization, and
get us the savings that we have to get without going
the hard way.If you want the hard way we can go the hard way.That choice is yours.....
I'm not threatening. But I'm saying to you this. Themill is not going to run under the present conditions.
We're going to make some changes. We're going to ei-
ther make the changes with your cooperation or we're
going to make changes that you may not like.On August 9 the Unions asked for a copy of the operativeFQM manual which was referenced in the Respondent's pro-
posed collective-bargaining agreement.At the August 29 session Don Wilkes asked Respondentfor a copy of its Fernandina Quality Management Manual
and the following exchange occurred:MR. WILKES: Let me read what you've said here.``Fernandina Quality Management Manual is a living
document which explains the division's management
plan.''MR. ALMAN: Right.MR. WILKES: Now, again you're telling us you don'thave the management plan.MR. ALMAN: No.MR. WILKES: Let me read on. ``All mill-wide issuesare addressed in the manual. This manual can be modi-
fied with the division general manager's approval.''MR. ALMAN: The manual will evolve in its finalform at the conclusion of the negotiations. Specifically,
when you sit here and you say all mill-wide issues are
addressed in the manual, I don't really know until I'm
done with these negotiations what will be mill-wide
issues. I mean we haveÐif I tell you one, I would say
to you there may be 15 drafts of manuals.....I do not have a finished manual to hand across the tableto you.....I will show you a manual and give you a manual beforethe negotiations are over, but right now I am not con-
templating that manual being a negotiable item.Again, on October 3 the Union asked for a copy of theFQM. Alman responded to that request, ``When we get a
manual developed you'll have one.''On October 7 UPIU asked Robert Alman for copies of theteam manuals referenced in Respondent's proposed contract.
Alman replied that reference should be deleted from the con-
tract proposal, that the team manuals were not negotiable.On October 24 Wilkes asked Alman when he wouldpresent team manuals to the Unions. Alman responded that
it would be before ratification vote but Alman indicated he
was unsure when. Alman said he did not know what the
team manuals would include because he had not seen a fin-
ished copy.Alman continued, saying that the team manuals would beincluded in the collective-bargaining agreement but that they
were a management book and not subject to collective bar-
gaining. Wilkes said that he needed to be provided with cop-
ies of the manuals.On October 25 the Union again asked for team manuals.Alman stated that the Company might have made a typo-
graphical error in its August 29 proposal and that the Com-
pany was perhaps, proposing that team manuals could super-sede the collective-bargaining agreement. Alman stated at
this meeting that the team manuals were not a matter to be
negotiated, but then indicated he was not sure.Alman told the Unions,I said I will get back to you when I present the teammanual to you. And I told you that you will have the
team manual in sufficient time to look, examine, ques-
tion. If it is a negotiable item we will then negotiate
it. If it is not a negotiable item we will not negotiate
it.Alman said that team manuals should be left out of nego-tiations until Respondent provided copies to the Unions.
Wilkes responded,But that would put us in a position of not being ableto respond to your 24 [in Respondent's contract pro-
posal] until we get them in hand and take a look at
them.MR. ALMAN: Fine. 24, I will accept the fact thatwe'll aside until you have the team manual for you to
either accept, reject or question.MR. WILKES: The same thing with 25.MR. ALMAN: Go ahead.Wilkes argued that Alman's position on the team manuals``makes a mockery out of this whole damn bargaining proc-
ess.''During the November 11 session Alman presented theUnions copies of incentive pay plan proposals, with separate 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
copies for each union (UPIU and IBEW), and a ``representa-tive team manual.'' Wilkes asked Alman,Is the key word there representative team manual?MR. ALMAN: Yes. Because as late as last night itwas a manual specifically for a team, and I recognized
I did not have the time to have all of the other team
manuals reviewed. That is not a negotiable item. That
is an item I will sit and again discuss and explain with
you.Wilkes and Alman discussed whether team manuals couldsupercede the collective-bargaining contract:MR. WILKES: Is your answer ``Yes, that it will notsupercede the [collective bargaining] contract unless the
union and the company mutually agree.''?MR. ALMAN: No, my answer is not yes to that, be-cause you're taking the position that the team itself, as
representative of the union, cannot reach any agree-
ment.MR. WILKES: The teams are not representatives ofthe unions. The people that you're looking at across
this table are the representatives of the unions.....
MR. ALMAN: It cannot supercede what is said in thecontract if it has an effect upon the body as a whole.
But if the team itself chooses to change some of the
terms and conditions, then the position will be that they
do have that right.In addition to the manuals, the Unions asked questionsabout, and requested documents regarding, other matters.On November 11 UPIU asked Respondent for financialdata concerning its proposal that UPIU give up Sunday pre-
mium pay.On November 11,MR. WILKES: The second question I have is, in ourrequest for information I believe we were pretty spe-
cific in that we asked that you provide us not only eco-
nomic data of the present wage rate, benefits, that sort
of thing, but also an actual breakdown in your proposal
or whatever that proposal was going to be, with regard
to wage rates, benefits, contract provisions, that sort of
thing.[T]o give you an example, your proposal, and I don'tknow what you got over there, but your proposal so far
does not have any call time, report pay. ... (a) radical

change in holidays and vacations.[Our attorneys] said we ``are entitled to economic data,both that presently is in effect and that which is pro-
posed.''....MR. ALMAN: Let me look at that, and I will get backto you one way or another.At the November 16 session Wilkes asked for information,Number one, we asked you to prepare in writing anincentive proposal for the service team. Roy said that
you would do that yesterday after the long lunch thatyou took. But we still have not seen that. So if you didit yesterday we'd appreciated it if you'd give it to us
this morning.Number two, we have repeatedly requested a costsavings breakdown on the concession demands. And I
understand that this is an estimate, but certainly you do
have that information, or you should have that informa-
tion, and we are requesting once again, for about the
fourth time, that information.On November 17, Don Wilkes renewed its request for in-formation,You stated to us that you have provided all the nec-essary figures for us to determine those numbers our-
self. And maybe you have. But we still are requesting
that information, and we would like to make a compari-
son of your figures to the ones we come up with.Noel Ralph Green, UPIU Local 395 president, commented,I've asked this before, Robert. Could we get a copyof the experience on the insurance?MR. ALMAN: What is it you want?MR. GREEN: The insurance experience.MR. WILKES: For the last three years.....
MR. ALMAN: I made a note of it. Anything else?Wilkes complained that Respondent had not been able toexplain its incentive plan proposal. Alman stated that the
plan could be explained by Roy Nott,It is readily understandable. It is the same plan for ev-eryone.....MR. WILKES: Wait a minute. It's easily explainableand understandable. Do me the favor of doing that for
us one more time, Robert.Nott is not here and you can't do it; right?
MR. ALMAN: No, I cannot do it. That's right. I can-not explain that incentive plan. ... let us recess over

lunch, and I'll have Nott come back (and explain the
incentive plan).The financial data, you have. And I want to specifi-cally state again to you. ... I don't know the savings

I'm having until the contract is over with.On November 29 UPIU questioned Respondent about itsproposed HMO medical plan.On November 29, 1988, the following exchange occurredbetween Wilkes and Alman. Robert Alman:There are many questions that cannot be answeredright now on the incentive plan, because the incentive
plan is something that is truly going to have to be ad-
justed once it starts being place in effect.....
MR. WILKES: Then I guess I can assume what youmean is that it's not well defined in the proposals you
gave us, it will be defined at some later date, and you
will explain it to us as time goes on. 467I.T.T. RAYONIER, INC.MR. ALMAN: Yes, I think that would be a good wayto say it.....
MR. WILKES: ... what you're telling us and the
way your document is worded that backs up your state-
ment, that after the contract is ratified you, manage-
ment, will then determine how the incentive program is
going to be applied. Ne have no further bargaining
rights.MR. ALMAN: You're right. I carefully avoided sayingthat, because it is not my intend to sit and ........We don't intend to ride roughshod over you. If some-one sits and has a recommendation that will enhance
the incentive system, management would be foolish not
to take that into consideration.....MR. WILKES: ... You are asking us in affect [sic]
a wage structure that you can't even tell us what it's
going to be.You're asking people to go to work and not evenknow what they're going to earn, Robert.MR. ALMAN: That's the best I can do in answer toyou on the incentive.Then, on December l, the following occurred:MR. WILKES: Have you got those questions and an-swers, Robert?MR. ALMAN: Not written out, no, sir.MR. WILKES: When are we going to get those?MR. ALMAN: ... You'll certainly have them in time
for any ratification vote, if you need them written out.
But in the priority of things that I had to accomplish
back there it was to discuss this [Union counter] pro-
posal that you gave me.....
MR. WILKES: Have we got to wait until next weekto get those (answers to our questions)?MR. ALMAN: What difference does it makes, you'renot having a ratification.MR. WILKES: You're going to implement the con-tract before you give us the answers to those questions?MR. ALMAN: Yes. What have the questions got to dowith the implementation?MR. WILKES: They've got a hell of a lot to do withit.....
I need those tomorrow.
MR. ALMAN: I can probably get them to you tomor-row, by tomorrow afternoon.MR. WILKES: What time tomorrow afternoon, 1:00?....
MR. ALMAN: What is the difference between tomor-row and Monday?MR. WILKES: There is a substantial difference, inas-much as our membership is going to have to start work-
ing under the terms of this adman contract in the morn-
ing. There is going to be a lot of questions asked of
us that we can't answer until we get the answers from
you.The Unions made several requests to be furnished withcopies of the FQM and teams manuals. Although Respondent
finally supplied the Unions with a ``representative'' team
manual, the Unions were not given copies of all distinct
manuals, FQM or teams.As negotiations continued Alman took different positionsregarding the manuals including questioning whether those
manuals were negotiable items and whether the manuals su-
perseded the collective-bargaining agreement.Regardless of whether Respondent viewed the manuals asnegotiable items, it is apparent from the discussions during
negotiations that those manuals are germane to the negotia-
tion process. According to what Respondent's agents were
telling the Unions, it was anticipated that the manuals would
include items relevant to terms and conditions of employ-
ment. In view of the fact that the manuals were to include
material relevant to collective bargaining those manuals are
presumptively producible at the Unions' request regardless of
whether they are negotiable items. Moreover, an examination
of the record also shows that the manuals did include nego-
tiable items.The Unions were not supplied with the requested financialdata included in the Unions request on November 11 and
afterward.Respondent never explained its incentive plan to theUnions. As shown above, Alman admitted that he could not
explain the incentive plan and no one else present during
critical negotiating sessions explained the plan included in
Respondent's final offer.At the hearing on June 19, 1990, Roy Nott testified thathe was not sure that Robert Alman ``ever fully understood
the incentive system.'' The record also calls into question
whether Roy Nott ever understood Respondent's proposed
incentive plan. As shown above, during the November 15 ne-
gotiating session Nott admitted that the figures in Respond-
ent's incentive plan proposal did not add up and that he did
not understand the reason for that discrepancy. Nott never
did get around to explaining that discrepancy.On December 1, the day before implementation, Almanadmitted to the Unions that he had not prepared the answers
to all their questions.Even after it declared impasse and implemented its finaloffer, Respondent continued to fail to answer the Unions'
questions and to provide the Unions with requested informa-
tion including its failure to provide the Unions with an expla-
nation of its ``incentive plan,'' and to provide copies of all
team and FQM manuals.On December 19, some 17 days after Respondent imple-mented its final offer, Respondent supplied UPIU with re-
quested census data.The discussion at the December 1 negotiation session il-lustrates that perhaps Robert Alman did not understand why
the Unions needed requested information before implementa-
tion of Respondent's final offer. Unions, of course, have re-
sponsibilities regarding communications to both their mem-
bers and other unit employees as well as to others. Addition-
ally information is valuable in fulfilling their bargaining re-
sponsibilities. In order to properly fulfill their various respon-
sibilities, unions are entitled to timely responses from their
questions and requests. Certainly in a situation of imminent
implementation of a final offer, the unions were entitled to
full information. 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Here, Respondent was in control of both the time of itsresponse and the date for implementation. Implementation
was handled on a rapid timetable whereas Respondent's re-
sponse was handled on a slow or nonexistent timetable. The
result was that the Union was deprived of an opportunity toengage in knowledgeable and timely action.By failing to respond to the Union's relevant questionsand by failing to supply UPIU with requested relevant infor-
mation, Respondent engaged in violations of Section 8(a)(1)
and (5). United Stockyards Corp., 293 NLRB 1 (1989); Gen-eral Electric Co., 294 NLRB 146 (1989); Airport AviationServices, 292 NLRB 923 (1989).Respondent did not question the relevancy of the variousrequests and questions. As shown above, Alman did question
whether the manuals contained negotiable items but he did
not question whether the manuals were relevant to the nego-
tiating process. As to the questions and requests, as shown
above, all were raised during negotiations and all involved
matters raised by Respondent in its contract proposals.Respondent by failing to supply the Unions with requestedresponses and documents, engaged in bad-faith bargaining.2. Did respondent engage in bad-faith bargaining?Respondent argued that Atlanta Hilton & Tower, 271NLRB 1600, 1603 (1984), established the standard for deter-
mining whether bad-faith bargaining has occurred. In AtlantaHilton, the Board found,Under Section 8(d) of the Act, an employer and itsemployees' representative are mutually required to
``meet at reasonable times and confer in good faith
with respect to wages, hours, and other terms and con-
ditions of employment. ... but such obligation does

not compel either party to agree to a proposal or require
the making of a concession.'' Both the employer and
the union have a duty to negotiate with a ``sincere pur-
pose to find a basis of agreement,'' but ``the Board
cannot force an employer to make a `concession' on
any specific issue or to adopt any particular position.''
The employer is, nonetheless, ``obligated to make somereasonable effort in some direction to compose his dif-ferences with the union, if §8(a)(5) is to be read as im-

posing any substantial obligation at all.''It is necessary to scrutinize an employer's overallconduct to determine whether it has bargained in good
faith. ``From the context of an employer's total con-
duct, it must be decided whether the employer is law-
fully engaging in hard bargaining to achieve a contract
that it considers desirable or is unlawfully endeavoring
to frustrate the possibility of arriving at any agree-
ment.'' A party is entitled to stand firm on a position
if he reasonably believes that it is fair and proper or
that he has sufficient bargaining strength to force the
other party to agree. NLRB v. Advanced BusinessForms Corp., 474 F.2d 457, 467 (2d Cir. 1973).Although an adamant insistence on a bargaining po-sition is not itself a refusal to bargain in good faith,
Neon Sign Corp. v. NLRB, 602 F.2d 1203 (5th Cir.1979), other conduct has been held to be indicative of
a lack of good faith. Such conduct includes delaying
tactics, unreasonable bargaining demands, unilateral
changes in mandatory subjects of bargaining, efforts tobypass the union, failure to designate an agent with suf-ficient bargaining authority, withdrawal of already
agreed-upon provisions, and arbitrary scheduling of
meetings. [Footnotes omitted.]The General Counsel's position, as advanced in its brief,is that Respondent engaged in delaying tactics, attempted to
deal directly with employees, made early and continuing pre-
dictions of failure, radically departed from the manner in
which prior negotiations had been conducted, attempted to
eliminate the International Union as a party to the contract,
attempted to divide and conquer the union committee, would
not bargain about mandatory subjects, insisted on a broad
management-rights clause and zipper clause, eliminated just
cause for discipline and discharge, insisted on emasculating
the grievance procedure, insisted on an amorphous incentive
plan, failed to answer questions and provide requested infor-
mation, and gave a short period between its final offer and
implementation.I find herein that the record supports the General Coun-sel's allegations. The record proved that Respondent engaged
in bad-faith bargaining by, among other things, denying the
Unions requested information; by delaying negotiations until
it declared impasse; by refusing to consider the Unions pro-
posals, and by failing to present a contract which it had fully
formulated or understood.The following topics include many of the matters raised bythe General Counsel:a. Did Respondent try to eliminate the International?Respondent's final offer did not include the Internationalas a party to the Agreement. By removing the International
as a party to the proposed contract Respondent thereby in-
sisted in its final offer on eliminating the International Union
(UPIU) as a party to the contract even though the Inter-
national representatives were the principal spokespersons
throughout negotiations and the International was tradition-
ally a party to prior contracts.b. Respondent's bargaining objective?Respondent, through its General Manager Roy Nott, ad-mitted to International Representative Don Wilkes on Octo-
ber 11, 1989, that it engaged in bargaining with an objective
of forcing the UPIU to strike in order to replace its employ-
ees with lower paid employees.c. Did Respondent radically depart from the manner ofprior negotiations?From the initial negotiation session Respondent set out tochange the collective-bargaining procedure. Robert Alman
emphasized on several occasions that bargaining would fail
if the parties were forced to resort to traditional give and
take bargaining under the format of the old contract.Alman argued that it was important to have team meetingsand that those meetings would result in some indication of
where Respondent should go in negotiations.Although Respondent rejected the Unions' contract pro-posals out of hand, it, by insisting on team meetings, failed
to counter with anything the Unions could consider for pur-
poses of future negotiations. The Unions were placed in a
position of being unable to advance negotiations. If they 469I.T.T. RAYONIER, INC.agreed to the team meetings they would do nothing morethan provide an avenue for possible development of bar-
gaining issues. That avenue was available at the discretion of
Respondent. Respondent would have been in position to ei-
ther accept, reject, or ignore matters raised in team meetings.
On the other hand, if the Unions disagreed, they thereby de-
layed bargaining progress.During the May 24, 1988 bargaining session, RobertAlman asked for a show of hands as to how many nego-
tiators for the Unions had been involved in negotiations be-
fore. Then Alman commented,If there is one guarantee I can make to you, it willbe that in a very short while, possibly before this day
is out, you will come to the conclusion that this will
be a different type of bargaining than you are used to.Later Alman continued,customarily, you are used to the company sitting andsaying, for example, delete one holiday, and the union
saying add one holiday. ... going that way in these

negotiations would be the court of last resort. Listen
carefully to that statement, because I will tell you that
if we're forced into that style, our perception on this
side will be that we have failed.I say that because we believe that with a team man-agement driven organizationÐand make no mistake
about it, gentlemen, the key words are team manage-
mentÐthat we can sit and come up with a contract that
we all not only can live with but are relatively happy
with it.Alman proposed a procedure of having teams includingemployees, consider rules to live by over the next few years,
then bring those proposals back to the bargaining table:We'll take a team, and I would like to see two or threeor whatever number hourly employees that would be
involved in that department or team, have someone here
from the negotiating committee who is from that area
involved in the team, have the designated team leader
sit there, and then everyone together try and draw up
some of the rules and regulations they would like to
live by for the next several years, and this is with the
understanding that clearly all of it what we develop has
to be brought back here to the table for everyone's ap-
proval.Now, initially, it would be the intent for Roy [Nott,the general manager] and I, as I would assume Eddie
[Barnes, UPIU] and Levy [Crosby, UPIU], to also sit
in the room and watch what is going on and where
needed, be helpful.George Dorsey, IBEW local union president, objected tothe above ``team'' proposal stating that in his view, it would
circumvent normal negotiations by requiring the teams to re-
place the Unions in the bargaining process. Dorsey went on
to say that he felt that procedure would violate the National
Labor Relations Act.Robert Alman replied to Dorsey,You're partially correct in what you've said, at leastabout the law, but first of all, you used the work ``cir-
cumvent.'' That's a strong word. Some of you are
aware of it, but let me just give you some of my back-
ground, because maybe if you understand me a little bit
better, you'll understand where I'm coming from.UPIU Representative Eddie Barnes made some commentsat the beginning of the June 21 session including the fol-lowing regarding the FQM Respondent had distributed to the
Unions at the last session:[W]e are not telling you that we are just hands downon your ``pass out'' but at the face value of it, we
don'tÐwe are not interested in the concept as we see
it at this time, but we are, you know, prepared to talk
and we are here to negotiate.Regarding a claim from the unions that the FQM(Fernandina Quality Management Manual) was vague, Alman
responded,And the specificity that you are looking for rightnow, I can't give you because I don't know truthfully
what the thoughts are of what the best way to operate
the bleached team is or the unbleached team or the fin-
ishing area or the maintenance team. I don't know.Subsequently, Alman commented,I have a suggestion. I recognize your need to ask mequestions and I also recognize the fact that my answers
to you are not going to be satisfactory, not because of
any willingness on my part to deliberately make it so,
but more again because I don't know the answers.Alman suggested that the Union hold off further questionsuntil after the first ``team'' meetings were held. Alman sug-
gested holding a team meeting for the bleached area on the
following day.UPIU Representative Barnes objected saying that the ne-gotiating committee had been elected to represent the em-
ployees.Subsequently the Union asked if Respondent intended tohold team meetings regardless of the Unions' objections.
Alman responded,No. I don't like to put things in black and white onthe second day I'm meeting with you. I may put them
like that on the fiftieth day or fortieth day in black and
white after we have reached a point where the con-
versation is futile ....Later the Unions asked if the FQM was Respondent's con-tract proposal. Alman responded,No. Really, I haven't looked in Webster's Dictionaryfor what the term ``proposal''Ðwhat the term proposal
specifically means; it was the framework upon which I
intended to build these negotiations.During the June 21 bargaining session, UPIU presentedRespondent with the first written proposal from the Union, 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
We have a proposal here that we have yet to presentto you. It is going to serve as our proposal. We are not
closing the door about talking about your proposal [the
FQM]. We think it would be appropriate, at this time
maybe, if we could present this proposal and let you,
if you would like to review it. It is pretty self-explana-
tory. It is more traditional, as I said before, than whatyou have presented to us.The Union then went over its proposal which, accordingto what the Unions' representatives told Respondent, was in
a traditional format.After breaking to examine the union contract proposal,Alman replied,Looking over what you have given us and leavingaside the economics, because like anything else, that
will be the last thing, of course, that we end up dis-
cussing, I believe that almost all of the noneconomic
issues that you have raised can be addressed when we
sit down and get into this team concept business, the
FQM plan.Respondent's requested holding team meetings the fol-lowing day. The Unions objected to having any team meet-
ings on the next day. Instead the Union proposed,maybe if we had some time in the morning so that thecommittee could do a little bit of research and stuff,
maybe we would be prepared to say when we will be
ready to have a team type meeting.....
... we do and have already agreed that we will have
the team type meeting, ...
At the beginning of the June 22 session, Barnes spoke forthe Unions,We feel like we can agree to the [team] meetings butwe are certainly going to do the bargaining at this table,
this committee here. I think we have made that clear.
We are certainly going to afford every employee in that
plant an opportunity to attend these meetings if he or
she wishes.During the July 15 session, Eddie Barnes complained toRespondent that the Union had been misled regarding the
team meetings and that 90 percent of the meetings held the
preceding 2 days, were taken up by General Manager Roy
Nott,Due to Mr. Nott's presentation in these meetings thelast two days it's going to be extremely difficult for us
to trust Mr. Nott or agree to have team meetings as he
has set forth in these meetings. He's made so many
threats if we don't have these meetings we're not going
to get a very good proposal.....
He has circumvented this bargaining committee here.He has made threats and tried to intimidate the people
to use as leverage in this bargaining session, and that's
not right.At the July 28 session Don Wilkes replaced Eddie Barnesas chief spokesman for the Union. Wilkes complained that
the team meetings came close to circumventing the entire
collective-bargaining process.UPIU Representative Don Wilkes stated near the begin-ning of the August 19 session,What we have not seen, number one, and there isseveral things. We have not seen any attention to the
Union's [contract] proposal by management, so that we
could have some sort of a feel for what you're talking
about with regard to our proposal.We have not yet been able to determine exactly whatportions of the present labor agreement or contract you
wish to change to achieve more flexibility than what
you presently have. We need to know that.We have talked about the possibility of a team meet-ing. And we're not inclined to do that, but we told you
that it looked like that we're going to have to have
some discussion like that in an effort, or in order to ad-
dress your proposal intelligently and more responsibly.But I've got to tell you, Robert, we're not all sittinghere chomping at the bits to have these team meetings.
We do not intent [sic] to circumvent the Collective Bar-
gaining process, no matter whether we have a meeting
or whether we don't.....
And you know, we've got group concept, team con-cept, in this mill already. The structure, you know, we
do not understand the Company's desire to just totally
tear down the present structure, the basic structure of
the work force, the departments, or the lines of progres-
sion.....
But just not tear down the basic structure of the con-tract, throw it all out and say we want to start over with
as vague of terms as we possibly can. And that's what
we see now. So we're prepared to move ahead and bar-
gain in good faith. But we've looked at your agenda,
we've made some response to it, and we'd like you to
do the same things with ours.Robert Alman replied to Wilkes,We said at the outset that for this bargaining to besuccessful there was a vast amount of money that we
had to have in savings, and we felt truthfully that we
could get that more through the efficiencies of the oper-
ation, such as working with a participative management
style, team concept, etc.The other way of getting savings is truly not a win,win situation for both parties. The other way starts
going towards, for lack of a better term, the conven-
tional bargaining posture that we've all been used to
over the years, and that will not really be of benefit to
both of us here.....If that's what you're saying to me, that we're not hav-ing team meetings next week .... 
Because we havewasted seven, eight meetings over here.After nine meetings we have not really done any-thing that could be considered substantial. 471I.T.T. RAYONIER, INC.....Our intent is to have team meetings to discuss all as-pects of the work that the people will be doing exclu-
sive, of course, of wages, etc.Johnny Snead, UPIU Local 766 president, replied that thenegotiating team was a team and,And we asked you the same questions you want thesepeople [teams] to ask, and you couldn't answer our
damn questions. How are they going .... 
How areyou going to answer their questions when they ask you
the same thing?Don Wilkes told Alman that the Union would not be ma-neuvered into a position of having union members making
proposals to the union negotiating committee. Wilkes asked
Alman for,a general idea of what you would need to do to changethe present terms of the labor agreement to accomplish
what you set out to accomplish.Alman replied, ``Concepts.'' We do not have anythingspecific. We have concepts.Alman commented,I cannot give you definitive answers to questions, be-cause by doing that I would be telling you that I can
read a crystal ball.I don't know what questions will evolve at a meetingtomorrow or the next day. All I know is, that when I
sit and talk with people, I, management, talk with our
employees about problems we have, and how do they
view it and what do they think of the solutions to the
problems, then that is the way it can evolve into what
we believe will be an efficiently run organization, and
get us the savings that we have to get without going
the hard way.If you want the hard way we can go the hard way.That choice is yours.....
I'm not threatening. But I'm saying to you this. Themill is not going to run under the present conditions.
We're going to make some changes. We're going to ei-
ther make the changes with your cooperation or we're
going to make changes that you may not like.Wilkes told Alman that the Union was not opposed toworker involvement and, in fact, had worked for more work-
er involvement for years but that the Union was obligated on
behalf on its members to bargain with the Employer and ex-
plained that the Union was unwilling to allow the Employer
to have the team meetings in a loose, casual conversational
type manner from which Respondent would develop its pro-
posals and come back to the bargaining table and inform the
Union that the proposal was what the employees wanted.Respondent made a contract proposal on August 29, 1988,Alman indicated that Respondent made the proposal reluc-
tantly, that the Unions would have been better off if they had
gone along with all Respondent's demands regarding team
meetings.Alman continued to pursue the team meeting concept.During the negotiating session on October 6, 1988, Alman
explained what he expected of the team meetings,I am not sure exactly what will occur at the team meet-ings. It may be a complete bomb. It may very well be
that people will just sit and look at their navels.That may say something also. But until you get upthere and see what happens, we don't really know. We
think that there can be fruitful discussion.MR. WILKES: We're not refusing to have the ses-sions. But what we are refusing to do is turn the damn
collective bargaining process over to Roy Nott and the
team leaders.Wilkes and Alman continued later:MR. WILKES: What are we going to do when we getin there [the team meetings]? Are we going to discuss
the process that they're involved in and how we can
better improve it?MR. ALMAN: I would think that's along the lines. Iwill guarantee you one thing.MR. WILKES: We don't need that in the contract, wecan do that now.....
MR. WILKES: So you're going to talk productivity,quality and quantity of output. You can do that under
the present contract. You call it all it [sic] time, shift
meetings.MR. ALMAN: Let them have the meeting to see whatcomes of it.During the October 7 session the Unions again agreed tohold team meetings. The agreement was to hold a team
meeting in the finishing department.During the October 24 session Don Wilkes complainedthat the team meeting held in the finishing department was
unsuccessful. Wilkes complained that General Manager Roy
Nott came into the meeting and was overheard to say: ``I've
got better things to do than this, and I hope to hell we can
get out of here so I can get on with what I've got to do.''During the October 25 negotiating session Alman toldUPIU that he did have the authority to answer the unions
questions and he argued that other ITT facilities had the team
concept included in their contracts. Alman went on,When I say that we intend to have it [the team con-cept in our contract], I don't expect to have it as it is
written in my proposal, unless you categorically reject
everything. Because if you categorically reject every-
thing and there is impasse, and if I end up imple-
menting, then I'll end up implementing what is written.
What I am looking for are the modifications that are
necessary for the acceptance by you and your member-
ship at a ratification meeting.On October 31, Respondent gave the Union a 10-day no-tice to terminate the contract.Then during the November 11, 1988 session, Wilkes andAlman were discussing team manuals: 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
MR. WILKES: Is your answer ``Yes, that it will notsupercede the [collective bargaining] contract unless the
union and the company mutually agree.''?MR. ALMAN: No, my answer is not yes to that, be-cause you're taking the position that the team itself, as
representative of the union, cannot reach any agree-
ment.MR. WILKES: The teams are not representatives ofthe unions. The people that you're looking at across
this table are the representatives of the unions.....
MR. ALMAN: It cannot supercede what is said in thecontract if it has an effect upon the body as a whole.
But if the team itself chooses to change some of the
terms and conditions, then the position will be that they
do have that right.The record shows that the unions were presented with the``team concept'' as an impediment to negotiations. Robert
Alman continually insisted on holding team meetings as a
precondition to consideration of proposals by the Unions.Respondent, in its brief, argues that the team concept wasinnovative and that there was nothing illegal about that pro-
posal.It is correct that certain team concepts may involve noth-ing illegal. However, in this case, as shown above, Robert
Alman insisted on interrupting negotiating progress until the
team concept was initiated and he insisted on connecting ne-
gotiating progress to the team meetings. Negotiations were
delayed because of his insistence on the team meetings.Additionally, as articulated by Alman, the team conceptdid not contribute to negotiations. Instead it delayed progress
and confused issues.Alman's explanations as to what the ``teams'' would con-tribute to the negotiation process were unclear and confused.
The only definitive explanation was that the team meetings
could show a path for negotiations. However, it was never
shown that the ``teams'' could do anything more than make
suggestions.In any event, the record established that, regardless ofwhat Respondent planned to derive from the team meetings,
the ``team meetings'' insistence resulted in serious delays in
negotiations.In view of the above, I agree with the General Counselthat Respondent engaged in delaying tactics by insisting on
the team meetings, and Respondent attempted to negotiate di-
rectly with employees as opposed to the Unions, by insisting
on the team meetings as a collective-bargaining vehicle.d. Respondent failed to answer questions andsupplyinformation?
This particular argument has been considered aboveÐsee1, Did Respondent fail to furnish requested information:
(above).Moreover, in light of the bargaining issue, the evidencementioned above under failure to supply requested informa-
tion, shows that throughout negotiations Respondent contin-
ually proposed provisions which it either had not fully for-
mulated or which its agents did not understand. That is espe-
cially noticeable as to the various manuals and as to the in-
centive pay plan. At the time of implementation on Decem-
ber 2, Respondent had not formulated all the various manualsand its agents did not understand its proposed incentive payplan.That evidence illustrates that Respondent was not bar-gaining in good faith. Respondent was advancing proposals
which were not seriously considered before being advanced
to the Union and Respondent was never aware of what it
wanted in the way of a collective-bargaining agreement. In-
stead Respondent placed items on the table as impediments
to negotiations. Items which it had not fully developed and
understood.Both the employer and the union have a duty to nego-tiate with a ``sincere purpose to find a basis of agree-
ment,'' but ``the Board cannot force an employer to
make a `concession' on any specific issue or to adopt
any particular position.'' The employer is, nonetheless,
``obligated to make some reasonable effort in some di-
rection to compose his differences with the union, ifSec. 8(a)(5) is to be read as imposing any substantial
obligation at all.'' [Atlanta Hilton & Tower, 271 NLRBat 1603.]The negotiation session notes concerning the Union's re-quest for information, reveals that Respondent did not nego-
tiate with ``a sincere purpose.''e. Did Respondent fail to consider the Unions'proposals?Respondent, in its brief, argued that the Unions unreason-ably delayed negotiations by refusing to accept the team
meetings concept. I agree that Respondent proposed but the
Unions had difficulty accepting, the team meetings concept.However, I do not accept Respondent's argument that theUnions were at fault in delaying negotiations.It was Respondent that insisted on holding team meetingsand on delaying consideration of the Unions' collective-bar-
gaining proposals in the hope that the team meetings would
somehow show a better path to collective bargaining. The
Unions consistently showed an eagerness to proceed through
the collective-bargaining process but were consistently
thwarted by Robert Alman's insistence on waiting to see
what happened in the team meetings.On June 21, UPIU presented Respondent with its firstwritten proposal.The Union then went over its proposal with Respondentduring the negotiating session.After breaking to examine the union contract proposal,Alman replied,Looking over what you have given us and leavingaside the economics, because like anything else, that
will be the last thing, of course, that we end up dis-
cussing, I believe that almost all of the noneconomic
issues that you have raised can be addressed when we
sit down and get into this team concept business, the
FQM plan.UPIU Representative Don Wilkes stated during the August19 session,What we have not seen, number one, and there isseveral things. We have not seen any attention to the
Union's [contract] proposal by management, so that we 473I.T.T. RAYONIER, INC.could have some sort of a feel for what you're talkingabout with regard to our proposal.We have not yet been able to determine exactly whatportions of the present labor agreement or contract you
wish to change to achieve more flexibility than what
you presently have. We need to know that.Robert Alman replied to Wilkes,We said at the outset that for this bargaining to besuccessful there was a vast amount of money that we
had to have in savings, and we felt truthfully that we
could get that more through the efficiencies of the oper-
ation, such as working with a participative management
style, team concept, etc.The other way of getting savings is truly not a win,win situation for both parties. The other way starts
going towards, for lack of a better term, the conven-
tional bargaining posture that we've all been used to
over the years, and that will not really be of benefit to
both of us here.....If that's what you're saying to me, that we're not hav-ing team meetings next week .... 
Because we havewasted seven, eight meetings over here.After nine meetings we have not really done any-thing that could be considered substantial.Our intent is to have team meetings to discuss all as-pects of the work that the people will be doing exclu-
sive, of course, of wages, etc.On November 4, 1988, the following exchange occurredduring negotiations:MR. WILKES: Maybe I'm lost, Robert, but we spentall day yesterday jointly [UPIU and IBEW] drawing up
this general proposal for you. There are some local
issues which we did not attempt to get involved in.MR. ALMAN: I just asked the question. We havetaken a look at your proposal. I appreciate the effort
that you have put into it. However, I would sit and say
that it fundamentally does not address where we still
feel we have to go to have an efficient operation.On November 15 Wilkes talked to Alman during negotia-tions, about Respondent's consideration of UPIU's last con-
tract proposal:MR. WILKES: Robert, when we gave you this pro-posal we sat here and went through it, and you left the
room, and I looked at my watch. You were gone less
than three minutes. Less than three minutes from the
time you left the room with it until you came back and
said ``we reject this.''The discussion continued,MR. GREEN: I want to say something for the recordbefore you leave. You said we had been stalling and re-
fusing to bargain. If you'll look at our original proposal
and look at the last one we gave you, I think you'll see
a hell of a change. We addressed your proposal. We got
off of our original and changed a lot of things. And ifyou look at your original there ain't a whole hell of a....MR. ALMAN: Let me explain something to you.What you vote upon is ultimately what the company
submits across the table to you. You don't vote upon
what you submit to me. Otherwise we wouldn't have
any negotiations.The above are examples of how negotiations continueduntil Respondent declared impasse.The record shows that during negotiations until October25, Respondent resisted the Unions' efforts to have it re-
spond to the Union's contract proposals usually with a sug-
gestion that those matters should be a subject for team meet-
ings to consider.After October 25, Alman continued to summarily refuse toconsider the Union's proposals with comments including ``it
fundamentally does not address where we still feel we have
to go''; we reject this; and ``what you vote on is ultimately
what the company ... submits.''
Finding as to the bad-faith bargaining allegationI agree with the arguments of the Charging Party and theGeneral Counsel. Respondent appeared to go out of its way
to create disagreement. For example, Respondent chose to
eliminated the International from its proposed contract with
UPIU.Respondent took action which unreasonably delayed nego-tiations. Respondent insisted on matters, i.e., the team meet-
ings, team manuals, etc.Ðwhich had no reasonable expecta-
tion of advancing negotiations and which, in fact, seriously
delayed negotiations.Although Robert Alman argued that the team meetingscould develop the path for negotiations, it was never shown
how those meetings would aid negotiations. It was never
shown why there was a need for teams to develop a path for
negotiations.The team proposal placed the Unions in a no-win situa-tion. Regardless of whether the Unions agreed or rejected the
team meetings, Respondent would be in position to control
future progress in negotiations without regard to the Unions'
desires. If the Unions agreed to the team meetings, Respond-
ent retained the right to select what, if anything, it would use
from those team meetings. If the Unions rejected the team
meeting, or hesitated in approving the team meetings, which
is what occurred, Respondent was in position to continue to
insist on the meetings and, thereby, delay meaningful collec-
tive bargaining.The record shows nothing more was accomplished throughthe team meetings than some direct dealing with employees
at the cost of serious delay in the negotiation progress. Sub-
sequently, Respondent attempted to use that delay to estab-
lish impasse.The ``team'' concept as advanced by Respondent, waskeyed directly to the negotiation process and was different
from the team concept in many industries where teams are
more directly involved with other matters such as quality of
product. Here, the team meetings were suggested by Robert
Alman as a device which would show a ``path'' for negotia-
tions.Throughout negotiations, Respondent failed to provide theUnions with answers to their questions regarding many of 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent's bargaining proposals including the team andFQM manuals, team meetings, and incentive pay. Respond-
ent also failed to supply UPIU with requested information in-
cluding census data until after implementation. Oftentimes
Respondent told the Unions that it simply did not know the
answers to their questions regarding Respondent's proposals.
The Unions had the right to have those questions answered
in order to properly exercise their obligations. Respondent
should have made knowledgeable officials available for ques-
tioning, in order to respond fully to the Unions' questions.
By failing to do so Respondent short-circuited the negotia-
tions.As stated in Harrah's Marina Hotel & Casino, 296 NLRB1116, 1133 (1989):Respondent did not engage in serious negotiationswith the Union. It consistently refused to fully consider
the Unions proposals. It delayed negotiations by insist-
ing on team meetings at a time when it did not under-
stand what it could accomplish with team meetings. Re-
spondent made counter proposals which oftentimes had
not been fully formulatedÐsuch as the case with the
various manualsÐand which oftentimes it did not un-
derstandÐwhich was the case regarding its incentive
pay proposals. And Respondent admittedly engaged in
bargaining with an objective of causing the Unions to
strike in order to replace unit employees with lower
paid employees.Section 8(a)(5) of the Act makes it an unfair laborpractice for an employer ``to refuse to bargain collec-
tively with the representative of its employees.'' Sec-
tion 8(d) defines the duty to bargain collectively as the
performance of the mutual obligation of the employer
and the representative of the employees to meet at rea-
sonable times and confer in good faith with respect to
wages, hours, and other terms and conditions of em-
ployment.'' In NLRB v. Insurance Agents, 361 U.S.477, 485 (1960), the Supreme Court stated that
``(c)ollective bargaining ... is not simply an occasion

for purely formal meetings between management and
labor, while each maintains an attitude of `take it or
leave it'; it presupposes a desire to reach ultimate
agreement, to enter into a collective bargaining con-
tract.'' The parties must deal with each other in a seri-
ous attempt to adjust differences and reach an accept-
able common ground.I am convinced from my examination of the record thatRespondent did not make a serious attempt to adjust dif-
ferences and reach an acceptable common ground. I reach
that decision not on the belief that Respondent acted illegallyin presenting a novel approach to bargaining. Instead I base
my finding on the record which shows that Respondent's ob-
jective was to consistently frustrate negotiations rather than
to seriously work toward agreement. Respondent continually
made suggestions which placed the Union in a position of
being dammed if it did and dammed it it did not, without
any possibility of advancing negotiations; Respondent contin-
ually failed to response to the Unions' questions and requests
for documents and Respondent continually refused to give
serious consideration to the numerous proposals of theUnions. See D.C. Liquor Wholesalers, 292 NLRB 1234(1989); Modern Mfg. Co., 292 NLRB 10 (1988).The record shows that Respondent engaged in collectivebargaining with an intent to avoid reaching agreement with
UPIU in violation of Section 8(a)(1) and (5) of the Act.
Hotel Roanoke, 293 NLRB 182 (1989); United TechnologiesCorp., 296 NLRB 571 (1989).In NLRB v. A-1 Ring Size Sandwiches, 732 F.2d 872 (11thCir. 1984), the court granted enforcement of a surface bar-
gaining order by the Board even though the employer met
at reasonable times and places, and it bore no animus towardthe union. The court stated,Enforcement of the obligation to bargain collectively iscrucial to the statutory scheme. And, as has long been
recognized, performance of the duty to bargain requires
more than a willingness to enter upon a sterile discus-
sion of union-management differences. [732 F.2d 872,
874.]In United Technologies Corp., 296 NLRB at 572, theBoard found that,the Union could not have agreed to a contract prior tothe withdrawal of recognition even if it capitulated to
the Respondent's every demand.Here the UPIU was placed in a similar position. Prior toimplementation of its final offer by Respondent, the only
way the UPIU could have agreed to a contract would have
been to have signed a blank check. At that time the Re-
spondent had not proposed a contract which included discrete
matters including among other things a fully developed in-
centive pay plan and fully developed manuals such as team
and FQM manuals referenced throughout negotiations. As
shown below, Respondent had not fully responded to ques-
tions regarding seniority and contracting out work. Only by
agreeing to an incentive pay plan which would be formulated
subsequently by Respondent without input from UPIU, by
agreeing to a contract without viewing the final manuals and
by agreeing to seniority provisions and subcontracting provi-
sions without having its outstanding quesions answered,
could the UPIU have agreed to a contract.3. Did Respondent implement its final offer withoutnegotiating to an impasse and did Respondent bargainto impasse over its FQM proposal?At the opening of the hearing the General Counsel amend-ed the complaint to allege that Respondent illegally bar-
gained to impasse over its FQM proposal. In view of my
finding set forth below, I find that the General Counsel did
not prove that Respondent bargained to impasse over its
FQM proposal. As found below, the parties were in dispute
over only three issues at the close of negotiations of Decem-
ber 1, and the FQM proposal was not one of the three.The record illustrated that the parties were not at impassebefore December 1, 1988.During the October 31, 1988 negotiating session the par-ties discussed Respondent's 10-day notice to terminate the
existing collective-bargaining contract.Don Wilkes commented, 475I.T.T. RAYONIER, INC.I heard you make some comments this morning, withregard to the company's proposal, that you're flexible
on this, that you're willing to negotiate and change
some of this. We've not heard that before. We sat here
and talked about them, and in every instance you have
not moved one inch off of anything. And your com-
ments have been to us, ``This is what we need to run
the mill.'' And that's your justification for throwing out
the whole contract and making the whole world change.We continue to have a great deal of concern with re-gard to the working conditions and the wages and bene-
fits. And I'd like to point out, we have not even heard
from you concerning a wage/benefit package. And yet
you still have served us with a ten day notice.We do not have anything to guide us with regard towhere you're trying to get and what you're willing to
provide the employees in return for it.Later during the session, Robert Alman stated that the ter-mination of the contract on November 11 meant that four
things could happen, (1) the employees could strike, (2) theCompany could lock out the employees, (3) the parties could
just continue negotiating, or (4) that ``I can shortly thereafter
inform you that I'm going to implement'' the ``terms and the
conditions of my offer that I believe I've reached impasse
on.''Alman added, the ``Company is seriously considering anyand all of these.''The Union objected that Respondent had not gone overUPIU's contract proposal:MR. WILKES: We afforded you an opportunity to gothrough your proposal. You have no [sic] afforded us
that same opportunity.MR. ALMAN: To go through what?MR. WILKES: To go through our proposal. You saidyou had gone through ours. But you've not afforded us
an opportunity to go through our proposal.MR. ALMAN: I told you.MR. WILKES: We sat here Monday and Tuesday oflast week and allowed you to go through your proposal.MR. ALMAN: I told you that I had reviewed yourproposal and it doesn't address our needs. You have ig-
nored what I have been saying to you. If you have a
different proposal that you want to put together, then
that's what I would suggest you use the remaining time
for.MR. WILKES: You've reviewed it without benefit ofany discussion or dialogue whatsoever?MR. ALMAN: Yes, because when I see the words ``asis'' I'm intelligent enough to understand what as is
means.UPIU presented Respondent with another contract proposalon November 4 (supra).Wilkes told Alman the unions were available to meet onthe afternoon of November 4 and on all the following days
of Saturday, Sunday, Monday, Tuesday, Wednesday, and
Thursday (i.e., November 5 through 10, 1988).Alman responded that the negotiations should be able toconclude by meeting on November 9, 10, and 11.At the end of the meeting Wilkes asked Alman to sepa-rately and individually point out provisions of the unionscontract proposal which Respondent finds objectionable.Wilkes continued,We're just like you, we're not going to counter ourcounter. We've given you a proposal. And when you
left out of the room [earlier today] you said you would
look at it and you wanted us to look at it. And I
thought you said make some changes in it.We're proned to changes, obviously. We wouldn'thave given you the proposal if we hadn't of been. But
it's your nickle now, so to speak.MR. ALMAN: I accept that burden.On November 23, 1988, Respondent mailed its final offerto the UPIU. Don Wilkes testified that UPIU received that
final offer on November 27, 1988.As shown above Alman's November 23 letter to Wilkesreads:Enclosed is a copy of the company's final offer fora new collective bargaining agreement. The offer in-
cludes an incentive plan proposal which contains the
service team plan. The team manual has been revised
so as to delete ``Team Work Rules'' on page 15 in
their entirety and thus ensuring this document is not a
bargaining issue.We hope that the union will consider and accept thisproposal. If the offer is rejected or the membership fails
to ratify it, the company intends to implement this final
offer on Friday, December 2, 1988. Absent ratification
by that date, the following sections of the submitted
offer will be deleted; ratification bonus, Section 1(c),
Payroll Deduction and Section 11, Arbitration.Despite Alman's statement that removal of the ``TeamWork 35 Rules'' ensures that the representative team manual
is not a bargaining issue, the manual presented to UPIU on
November 23 included numerous matters regarding terms
and conditions of employment for unit employees. For exam-
ple the document included statements regarding safety and
cleanliness in the workplace, the mission of teams, job de-
scriptions, and outlines of required job skills. Teams and
team responsibilities fall within the scope of matters which
were discussed in practically every bargaining session before
November 23.When Respondent met with UPIU on November 29 it ini-tially took the position that it would not bargain over its final
offer. Respondent refused to consider changing its announced
implementation date of December 2, 1988, despite its belief,
as admitted by Robert Alman, that the UPIU's most recent
counterproposal evidenced significant movement by UPIU.In that regard the transcript of the December 1 bargainingsession shows the following discussion. Alman, in response
to the Union's counterproposal contract which was presented
to Respondent at the December l session, said:I was very pleasantly surprised at the effort and themovement that you did make, because it does show sig-
nificant movement on your part.I believe that we are in close proximity to one an-other as far as reaching a settlement that you could live
with and get ratified, and that I feel would meet my ob-
jectives and my needs. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent, in its brief, admitted that the parties madesubstantial progress toward agreement during their December
1 negotiation session. Respondent argued that after reviewing
the UPIU's counterproposal, Robert Alman stated that there
remained three areas of dispute: contracting, seniority, and
the Company's insurance proposal.The transcript of the December 1 session revealed thatAlman outlined the three areas of dispute at page 46 of that
transcript and the session continued for a total December 1
transcript of some 185 transcript pages.As to seniority, there was substantial discussions as to howemployees would be rated as qualified or more qualified in-
cluding discussions as to whether the teams would be in-
volved in rating and whether supervisory employees rehired
in unit positions after a layoff would be rated more qualified
than a more senior unit employee.In the area of job qualification which was critical to theseniority issue, Alman showed a refusal or an inability to
identify how matters would be handled under Respondent's
final offer:MR. ALMAN: The job requirements are going to bedifferent than what they are today, so you can't sit and
say that the guy is qualified. The guy may be qualified
for a job under the old system, but with the new expec-
tations being placed on the man and his performance,
the only thing I can really say accurately is I'm going
to assume, but that assumption doesn't prove out nega-
tive or positive until I see the man perform.As to insurance, after Robert Alman stated that the Com-pany would go along with a union plan if it was better for
the same money, Green (UPIU) pointed out the Company
``won't give us the information we need to go do that
search.''As to contracting out work, Respondent, as it had in bar-gaining sessions since October 5, continued to fail to respond
to the Unions' questions regarding how many unit employees
would be laid off or what Respondent planned regarding con-
tracting out work.There is evidence in the December 1 transcript whichshows that the parties continued move in the direction of
agreement.MR. ALMAN: If I said to you that I would guaranteeyou that no supervisor took a bargaining unit job,
would have a ratified contract?MR. WILKES: You would damn sure be a step closer.....
MR. EVERETT: That's the point where you're talkingabout we're close.However, Robert Alman said the Company intended topay the B scale upon implementation of its final offer.
Alman made that comment against the background of confu-
sion over the incentive pay. Respondent had admitted that
the plan was not fully developed and that it would develop
over a period of time after implementation. Alman admitted
that he could not answer the UPIU's questions about incen-
tive pay and that the figures in Respondent incentive pay
proposal did not add up.Respondent implemented its final offer on December 2.The record, including the matters shown above, illustratesthat the parties were not at impasse on November 23 when
Respondent sent its final offer letter. Even Respondent, in its
brief, admitted that the parties made substantial movement
after that date. Respondent's argument, cited above, is to the
effect that impasse occurred on December 1 when the parties
were unable to reach agreement on the issues of seniority,
contracting out and insurance. After Robert Alman noted the
three disputed areas during the December 1 session, the re-
mainder of that session's transcript shows some flexibility on
those issues as noted above and some confusion and unan-
swered questions.However, the parties did illustrate final disagreement onthose three areas at the end of the December 1 session and,
as argued by Respondent, the parties agreed that they were
unable to reach agreement on those three matters.The question remaining is one of whether the parties wereat legal impasse.In D.C. Liquor Wholesalers, 292 NLRB 1234, supra, theBoard found, among other things, that the employer did not
give the union sufficient time after submitting its final de-
mands. Here, those demands were not actually finalized until
Robert Alman outlined the three areas of dispute on Decem-
ber 1. Implementation occurred as scheduled, on December2.Moreover, as shown herein, Respondent, by bargaining inbad faith and by failing to furnish requested information, cre-
ated a climate of unfair labor practices which may have pre-
cluded Respondent from legally declaring an impasse.As stated in Park Inn Home for Adults, 293 NLRB 1082,1087 fn. 9 (1989):We note, however, that Park Inn cannot claim a validimpasse here in light of the climate created by its own
unfair labor practices, as set forth above, in which the
final stage of bargaining took place. Taft BroadcastingCo., 163 NLRB 475 (1967). See also Shipbuilders(Bethlehem Steel) v. NLRB, 320 F.2d 615, 621 (3rd Cir.1983), and cases cited there. Hence, Park Inn was obli-
gated to maintain the status quo and was not privileged
at that stage of bargaining to implement even the exact
terms of its final offer.Here, I find that the parties were not at legal impasse. Asto the three outstanding issues, Respondent never fully re-
sponded to the Unions' inquiries, the UPIU was not given
adequate opportunities to negotiate after those matters were
outlined on December 1, the three alleged issues were never
definitively finalized by Respondent, and Respondent created
a climate of unfair labor practices which precluded it from
legally declaring an impasse.In view of the full record, I find that Respondent nego-tiated with an intent to avoid agreement. Respondent refused
to inform the Union following requests by the Unions and
Respondent implemented its final offer without reaching
legal impasse.CONCLUSIONSOF
LAW1. UPIU has been at times material the exclusive rep-resentative for the purposes of collective bargaining of the
following employees: 477I.T.T. RAYONIER, INC.1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Included: All production and maintenance employeesat the Employer's Fernandina Beach, Florida facility.Excluded: Employees represented by other labor or-ganizations, all other employees, guards and supervisors
as defined in the Act.2. By bargaining with UPIU, with no intention of reachingan agreement, Respondent has violated Section 8(a)(1) and
(5) of the Act.3. By unilaterally implementing its ``final offer'' on De-cember 2, 1988, without bargaining to impasse with UPIU,
Respondent has violated Section 8(a)(1) and (5) of the Act.4. By failing and refusing to furnish UPIU requested infor-mation which information was necessary for the UPIU to ful-
fill its bargaining responsibilities, in a timely fashion, Re-
spondent violated Section 8(a)(1) and (5) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act. As I have found
that Respondent engaged in illegal activity by unlawfully
bargaining in bad faith with UPIU with no intention of
reaching a collective-bargaining agreement; by unilaterally
implementing its final offer at a time when it had not bar-
gained to impasse; and by refusing to supply UPIU with rel-
evant information necessary to UPIU's bargaining respon-
sibilities, I shall recommend that Respondent be ordered to
restore terms and conditions of work for bargaining unit em-
ployees to the status quo of December 1, 1988; that upon re-quest, it supply UPIU with information relevant to UPIU's
bargaining responsibility; and, on request, bargain in good
faith with UPIU. It appears that the remedy may include
make-whole requirements resulting from Respondent's illegal
implementation of its final order. Storer Communications,294 NLRB 1056 (1989). If necessary, the extent of Respond-
ent's make whole obligation should be set through compli-
ance proceedings.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, I.T.T. Rayonier, Inc., Fernandina Beach,Florida, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with UPIU as the duly designatedrepresentative of a majority of its employees in the bar-
gaining unit appropriate for purposes of collective bargaining
within the meaning of Section 8(b) of the Act:Included: All production and maintenance employeesat the Employer's Fernandina Beach, Florida facility.Excluded: Employees represented by other labor or-ganizations, all other employees, guards and supervisors
as defined in the Act.(b) Unilaterally implementing terms and conditions of em-ployment during the course of collective bargaining without
the parties having reached a genuine impasse.(c) Refusing to furnish UPIU with information requested,which is necessary for UPIU to perform its function as a rep-
resentative of employees in the above-described bargaining
unit.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Continue to recognize and bargain with UPIU as theduly designated representative of its employees in the above-
described appropriate unit.(b) On request by UPIU, revoke the unilateral changes inthe rates of pay, wages, and other terms and conditions of
employment that were placed into effect among employees in
the appropriate bargaining unit, until such time as the Re-
spondent negotiates with UPIU in good faith or an impasse
in negotiations is reached.(c) Furnish UPIU with the information requested, which isnecessary for UPIU to perform its function as a representa-
tive of employees in the above described bargaining unit.(d) Post at its facility in Jacksonville, Florida, copies ofthe attached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for Region
15, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.